Exhibit 10.1

Execution Copy

SECOND AMENDED AND RESTATED
SENIOR MANAGEMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT (this “Agreement”)
is made as of January 28, 2008, by and among Solera Holdings, Inc., a Delaware
corporation (the “Company”), Solera, Inc., a Delaware corporation (“Employer”),
Tony Aquila (“Executive”), Anthony Aquila 2007 Annuity Trust dated May 10, 2007
(“Executive Trust”), Shelly Renee Aquila (“Aquila”) and Shelly Renee Aquila 2007
Annuity Trust dated May 10, 2007 (“Aquila Trust”).  Certain definitions are set
forth in Section 9 of this Agreement.

 

On April 1, 2005, pursuant to the Senior Management Agreement, dated as of
April 1, 2005, by and among Solera Holdings, LLC, a Delaware limited liability
company and predecessor to the Company (“Solera LLC”), Employer and Executive
(the “Original Senior Management Agreement”), Executive purchased from Solera
LLC (i) 4,040,021 of Solera LLC’s Class A Common Units (as defined below) and
(ii) 16.625 of Solera LLC’s Class B Preferred Units (as defined below).

 

On April 13, 2006, pursuant to the Amended and Restated Senior Management
Agreement, dated as of April 13, 2006, by and among Solera LLC, Employer and
Executive (as amended, the “Restated Senior Management Agreement”), (i) the
parties thereto amended and restated in its entirety the Original Senior
Management Agreement, (ii) Executive purchased from Solera LLC 530,551 Class A
Common Units and (iii) Executive purchased from Solera LLC 1,562.318 Class B
Preferred Units.  All Class B Preferred Units and Class A Common Units owned by
Executive or acquired by Executive pursuant to the Original Senior Management
Agreement or the Restated Senior Management Agreement are referred to herein as
“Executive Units.”

 

On March 29, 2007, Solera LLC, Employer and Executive entered into an Amendment
No. 1 to Amended and Restated Senior Management Agreement, pursuant to which the
parties to the Restated Senior Management Agreement amended the Restated Senior
Management Agreement.

 

On April 28, 2007, pursuant to a resolution of the board of managers of Solera
LLC, a three-to-one reverse split of the Class A Common Units of Solera LLC was
effected pursuant to which the number of Class A Common Units held by Executive
was divided by three and any resulting fractional Unit was cancelled.

 

On May 10, 2007, Executive transferred 50,000 Class A Common Units to each of
(i) Executive Trust and (ii) Aquila.  On such date, Aquila transferred 50,000
Class A Common Units to Aquila Trust.

 

On May 10, 2007, pursuant to a resolution of the board of managers of Solera
LLC, Solera LLC filed a certificate of conversion (as filed, the “Certificate of
Conversion”) with the Secretary of State of the State of Delaware, pursuant to
which Solera LLC was converted from a limited liability company into a
corporation and all outstanding Class A Common Units and Class B Preferred Units
of Solera LLC were converted into shares (the “Conversion”) of the

 

1

--------------------------------------------------------------------------------


common stock, par value $0.01 per share (the “Common Stock”), of the Company as
set forth in the Certificate of Conversion.

 

Immediately following the Conversion, the Investors owned an aggregate of
41,526,756 shares of Common Stock (such number of shares, the “Initial Investor
Amount”).

 

On May 11, 2007, pursuant to and subject to the terms of (a) a Restricted Stock
Unit Grant Agreement, dated May 11, 2007, between the Company and Executive (the
“RSU Agreement”), and (b) the Company’s 2007 Long-Term Equity Incentive Plan,
the Company issued to Executive 150,648 restricted stock units (the “RSUs”).

 

On May 15, 2007, the Company completed an initial public offering (the “IPO”) of
shares of Common Stock.  In connection with the IPO, Executive sold 83,137
shares of Common Stock to the underwriters in the IPO.

 

On October 10, 2007, certain stockholders of the Company completed a public
offering (the “October Offering”) of shares of Common Stock.  In connection with
the October Offering, Executive sold 169,613 shares of Common Stock to the
underwriters in the October Offering.

 

As a result of the foregoing events, the Company, Employer, Executive, Executive
Trust and Aquila Trust desire to amend and restate the Restated Senior
Management Agreement in its entirety.  Certain provisions of this Agreement are
intended for the benefit of, and will be enforceable by, the Investors (as
defined below).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to the Restated Senior Management Agreement
hereby agree that the Restated Senior Management Agreement is hereby amended and
restated in its entirety as follows and all parties hereto hereby agree as
follows:

 

PROVISIONS RELATING TO EXECUTIVE SECURITIES

 


1.     PURCHASE AND SALE OF EXECUTIVE SECURITIES.


 


(A)   PURSUANT TO THE ORIGINAL SENIOR MANAGEMENT AGREEMENT, ON APRIL 1, 2005,
EXECUTIVE PURCHASED, AND SOLERA LLC SOLD, (I) 4,040,021 CLASS A COMMON UNITS AND
(II) 16.625 CLASS B PREFERRED UNITS.  ON SUCH DATE, SOLERA LLC DELIVERED TO
EXECUTIVE THE CERTIFICATES EVIDENCING ANY EXECUTIVE UNITS THAT WERE VESTED AT
SUCH TIME, AND EXECUTIVE DELIVERED TO EMPLOYER, FOR THE BENEFIT OF SOLERA LLC, A
CASHIER’S OR CERTIFIED CHECK OR WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN
AN AGGREGATE AMOUNT EQUAL TO $420,627.13 AS PAYMENT FOR SUCH EXECUTIVE UNITS.


 


(B)   PURSUANT TO THE RESTATED SENIOR MANAGEMENT AGREEMENT, ON APRIL 13, 2006,
(I) SOLERA LLC SOLD, AND THE EXECUTIVE PURCHASED 530,551 CLASS A COMMON UNITS AT
A PRICE OF $0.10 PER UNIT AND (II) EXECUTIVE PURCHASED AND SOLERA LLC SOLD
1,526.318 CLASS B PREFERRED UNITS AT A PRICE OF $1,000.00 PER UNIT.  ON SUCH
DATE, EXECUTIVE DELIVERED TO SOLERA LLC A CASHIER’S OR CERTIFIED CHECK OR WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN AN AGGREGATE


 


2

--------------------------------------------------------------------------------



AMOUNT EQUAL TO $1,579,372.87 AS PAYMENT FOR SUCH EXECUTIVE UNITS.  FOLLOWING
SUCH PURCHASE OF CLASS A COMMON UNITS AND CLASS B PREFERRED UNITS, EXECUTIVE
OWNED THE FOLLOWING EXECUTIVE UNITS:  (I) 3,927,679 CLASS A COMMON UNITS, WHICH
UNITS ARE REFERRED TO HEREIN AS THE “CARRIED COMMON UNITS”; (II) 642,893 CLASS A
COMMON UNITS, WHICH UNITS ARE REFERRED TO HEREIN AS THE “CO-INVEST COMMON
UNITS”; AND (III) 1,542.943 CLASS B PREFERRED UNITS.  SOLERA LLC DELIVERED TO
EXECUTIVE COPIES OF THE CERTIFICATES REPRESENTING SUCH EXECUTIVE UNITS.  THE
CO-INVEST COMMON UNITS, TOGETHER WITH THE CLASS B PREFERRED UNITS ACQUIRED BY
EXECUTIVE PURSUANT TO THE ORIGINAL SENIOR MANAGEMENT AGREEMENT AND THE RESTATED
SENIOR MANAGEMENT AGREEMENT, ARE REFERRED TO HEREIN AS THE “CO-INVEST UNITS.”


 


(C)   ON APRIL 28, 2007, PURSUANT TO A RESOLUTION OF THE BOARD OF MANAGERS OF
SOLERA LLC, A THREE-TO-ONE REVERSE SPLIT OF THE CLASS A COMMON UNITS OF SOLERA
LLC WAS EFFECTED PURSUANT TO WHICH THE NUMBER OF CLASS A COMMON UNITS HELD BY
EXECUTIVE WAS DIVIDED BY THREE AND ANY RESULTING FRACTIONAL UNIT WAS CANCELLED.


 


(D)   ON MAY 10, 2007, EXECUTIVE TRANSFERRED 50,000 CO-INVEST COMMON UNITS TO
EACH OF (I) EXECUTIVE TRUST AND (II) AQUILA.  ON SUCH DATE, AQUILA TRANSFERRED
50,000 CO-INVEST UNITS TO AQUILA TRUST.  ON SUCH DATE, EXECUTIVE TRUST, AQUILA
AND AQUILA TRUST EXECUTED JOINDERS TO THE RESTATED SENIOR MANAGEMENT AGREEMENT.


 


(E)   ON MAY 10, 2007, PURSUANT TO THE CONVERSION, ALL OF THE OUTSTANDING UNITS
OF SOLERA LLC, INCLUDING THE EXECUTIVE UNITS, WERE CONVERTED INTO SHARES OF
COMMON STOCK.  IMMEDIATELY FOLLOWING SUCH CONVERSION, (I) EXECUTIVE OWNED THE
FOLLOWING:  (A) 1,309,226 SHARES OF COMMON STOCK, WHICH SHARES SHALL BE REFERRED
TO HEREIN AS THE “CARRIED SHARES” AND (B) 219,396 SHARES OF COMMON STOCK, WHICH
SHARES SHALL BE REFERRED TO HEREIN AS THE “EXECUTIVE CO-INVEST SHARES;” AND
(II) EACH OF EXECUTIVE TRUST AND AQUILA TRUST OWNED 50,000 SHARES OF COMMON
STOCK, WHICH SHARES, TOGETHER WITH THE EXECUTIVE CO-INVEST SHARES, SHALL BE
REFERRED TO HEREIN AS THE “CO-INVEST SHARES.”  THE CARRIED SHARES AND CO-INVEST
SHARES, TOGETHER WITH ANY SHARES OF COMMON STOCK THAT ARE ISSUED IN RESPECT OF
RSUS THAT HAVE VESTED, SHALL BE REFERRED TO HEREIN, COLLECTIVELY, AS “EXECUTIVE
SECURITIES.”  AS OF MAY 10, THE TOTAL NUMBER OF CARRIED SHARES PLUS CO-INVEST
SHARES WAS EQUAL TO 1,628,622.


 


(F)    IMMEDIATELY FOLLOWING THE CONVERSION, THE INVESTORS OWNED AN AGGREGATE
NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE INITIAL INVESTOR AMOUNT.


 


(G)   ON MAY 11, 2007, PURSUANT TO AND SUBJECT TO THE TERMS OF (A) THE RSU
AGREEMENT AND (B) THE COMPANY’S 2007 LONG-TERM EQUITY INCENTIVE PLAN, THE
COMPANY ISSUED TO EXECUTIVE THE RSUS.


 


(H)   ON MAY 15, 2007, IN CONNECTION WITH THE IPO, EXECUTIVE SOLD 83,137
EXECUTIVE CO-INVEST SHARES TO THE UNDERWRITERS IN THE IPO.


 


(I)    ON OCTOBER 10, 2007, IN CONNECTION WITH THE OCTOBER OFFERING, EXECUTIVE
SOLD 169,613 SHARES OF COMMON STOCK TO THE UNDERWRITERS IN THE OCTOBER OFFERING.


 


(J)    ALL CERTIFICATES EVIDENCING THE UNVESTED SHARES (AS DEFINED BELOW) SHALL
BE HELD BY THE COMPANY FOR THE BENEFIT OF EXECUTIVE AND OTHER HOLDER(S) OF
UNVESTED SHARES; PROVIDED, THAT, UPON WRITTEN REQUEST BY THE EXECUTIVE, THE
COMPANY SHALL RELEASE TO EXECUTIVE


 


3

--------------------------------------------------------------------------------



AND OTHER HOLDER(S) OF VESTED SHARES CERTIFICATES EVIDENCING THOSE VESTED
SHARES.  UPON THE OCCURRENCE OF A SALE OF THE COMPANY, THE COMPANY WILL RETURN
ALL CERTIFICATES IN ITS POSSESSION EVIDENCING UNVESTED SHARES TO THE RECORD
HOLDERS THEREOF.


 


(K)   EXECUTIVE REPRESENTS AND WARRANTS TO THE COMPANY THAT:


 


(I)            THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY EXECUTIVE DOES NOT AND
WILL NOT CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF ANY AGREEMENT, CONTRACT OR
INSTRUMENT TO WHICH EXECUTIVE IS A PARTY OR ANY JUDGMENT, ORDER OR DECREE TO
WHICH EXECUTIVE IS SUBJECT.


 


(II)           EXCEPT FOR (A) THE EMPLOYMENT AGREEMENT, DATED AUGUST 16, 2001
BETWEEN EXECUTIVE AND MITCHELL INTERNATIONAL, AS AMENDED BY THE AMENDMENT TO
EMPLOYMENT AGREEMENT DATED APRIL 22, 2003 (THE “MITCHELL EMPLOYMENT AGREEMENT”),
(B) THE NON-SOLICITATION AND NON-COMPETITION AGREEMENT, DATED SEPTEMBER 18,
2001, BETWEEN EXECUTIVE AND MITCHELL INTERNATIONAL, INC. (TOGETHER WITH THE
MITCHELL EMPLOYMENT AGREEMENT, THE “MITCHELL AGREEMENTS”), AND (C) THIS
AGREEMENT, EXECUTIVE IS NEITHER PARTY TO, NOR BOUND BY, ANY OTHER EMPLOYMENT
AGREEMENT, CONSULTING AGREEMENT, NONCOMPETE AGREEMENT, NON-SOLICITATION
AGREEMENT OR CONFIDENTIALITY AGREEMENT.


 


(L)    EXECUTIVE ACKNOWLEDGES AND AGREES THAT NO PROVISION CONTAINED IN THIS
AGREEMENT SHALL ENTITLE EXECUTIVE TO REMAIN IN THE EMPLOYMENT OF THE COMPANY,
EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES OR AFFECT THE RIGHT OF THE COMPANY,
EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES TO TERMINATE EXECUTIVE’S EMPLOYMENT AT
ANY TIME FOR ANY REASON.


 


(M)  IN ACCORDANCE WITH THE TERMS OF EACH OF THE ORIGINAL SENIOR MANAGEMENT
AGREEMENT AND THE RESTATED SENIOR MANAGEMENT AGREEMENT, EXECUTIVE HAS EXECUTED
IN BLANK TEN SECURITY TRANSFER POWERS (THE “SECURITY POWERS”) WITH RESPECT TO
THE EXECUTIVE UNITS ACQUIRED PURSUANT TO SUCH AGREEMENT AND HAS DELIVERED SUCH
SECURITY POWERS TO THE COMPANY.  CONCURRENTLY WITH THE EXECUTION OF THIS
AGREEMENT, EXECUTIVE SHALL EXECUTE IN BLANK TEN SECURITY POWERS IN THE FORM OF
EXHIBIT A ATTACHED HERETO WITH RESPECT TO THE UNVESTED SHARES AND SHALL DELIVER
SUCH SECURITY POWERS TO THE COMPANY.  THE SECURITY POWERS SHALL AUTHORIZE THE
COMPANY TO ASSIGN, TRANSFER AND DELIVER THE UNVESTED SHARES TO THE APPROPRIATE
ACQUIROR THEREOF PURSUANT TO SECTION 3 BELOW AND UNDER NO OTHER CIRCUMSTANCES.


 


(N)   IN ACCORDANCE WITH THE TERMS OF EACH OF THE ORIGINAL SENIOR MANAGEMENT
AGREEMENT AND THE RESTATED SENIOR MANAGEMENT AGREEMENT, IF EXECUTIVE WAS MARRIED
AT THE TIME OF THE EXECUTION OF SUCH AGREEMENT, EXECUTIVE’S SPOUSE EXECUTED A
SPOUSAL CONSENT WITH RESPECT TO THE EXECUTIVE UNITS ACQUIRED PURSUANT TO SUCH
AGREEMENT.  CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT, IF EXECUTIVE IS
LAWFULLY MARRIED, EXECUTIVE’S SPOUSE SHALL EXECUTE THE CONSENT IN THE FORM OF
EXHIBIT B ATTACHED HERETO.


 


(O)   ON APRIL 1, 2005, EXECUTIVE BECAME A PARTY TO THE REGISTRATION AGREEMENT
IN THE CAPACITY OF AN EXECUTIVE.  ON MAY 10, 2007, EACH OF EXECUTIVE TRUST,
AQUILA AND AQUILA TRUST BECAME A PARTY TO THE REGISTRATION AGREEMENT.


 


 


4

--------------------------------------------------------------------------------



2.     VESTING OF CARRIED SHARES AND RSUS.


 


(A)   THE CO-INVEST SHARES ARE FULLY VESTED.  THE CARRIED SHARES SHALL BE
SUBJECT TO VESTING IN THE MANNER SPECIFIED IN THIS SECTION 2.  AS OF THE DATE
HEREOF, 1,047,380 CARRIED SHARES HAVE VESTED.


 


(B)   EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 2, BEGINNING MARCH 31, 2008,
AN ADDITIONAL 5% (THAT IS, 65,461 SHARES) OF THE CARRIED SHARES SHALL BECOME
VESTED ON MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 OF EACH YEAR, IF AS OF
EACH SUCH DATE EXECUTIVE IS EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES,
UNTIL ALL CARRIED SHARES HAVE BECOME VESTED.


 


(C)   UPON THE OCCURRENCE OF A SALE OF THE COMPANY, ALL CARRIED SHARES AND RSUS
WHICH HAVE NOT YET BECOME VESTED SHALL BECOME VESTED AS OF THE DATE OF
CONSUMMATION OF THE SALE OF THE COMPANY, IF, AS OF SUCH DATE, EXECUTIVE HAS BEEN
CONTINUOUSLY EMPLOYED BY THE COMPANY, EMPLOYER OR ANY OF THEIR SUBSIDIARIES FROM
THE DATE OF THIS AGREEMENT THROUGH AND INCLUDING SUCH DATE.


 


(D)   IN THE EVENT OF A PUBLIC SALE OF SHARES OF COMMON STOCK BY THE INVESTORS
AFTER THE DATE HEREOF, IF, AS OF THE DATE OF THE CONSUMMATION OF SUCH PUBLIC
SALE, THE VESTED RATIO (PRIOR TO GIVING EFFECT TO ANY VESTING ON SUCH DATE
PURSUANT TO THIS SECTION 2(D)) IS LESS THAN THE CUMULATIVE RATIO (AFTER GIVING
EFFECT TO SUCH PUBLIC SALE), THEN A NUMBER OF UNVESTED SHARES (AS DEFINED BELOW)
SHALL BECOME VESTED IN CONNECTION WITH SUCH PUBLIC SALE SUCH THAT THE VESTED
RATIO (AFTER GIVING EFFECT TO ANY VESTING ON SUCH DATE PURSUANT TO THIS
SECTION 2(D)) EQUALS THE CUMULATIVE RATIO (AFTER GIVING EFFECT TO SUCH PUBLIC
SALE) ON SUCH DATE, IF, AS OF SUCH DATE, EXECUTIVE HAS BEEN CONTINUOUSLY
EMPLOYED BY THE COMPANY, EMPLOYER OR ANY OF THEIR SUBSIDIARIES FROM THE DATE OF
THIS AGREEMENT THROUGH AND INCLUDING SUCH DATE.  NOTWITHSTANDING, AND IN
ADDITION TO, ANY VESTING PURSUANT TO THIS SECTION 2(D), THE CARRIED SHARES SHALL
CONTINUE TO VEST AS SET FORTH IN SECTION 2(B).


 


(E)   IF (I) REQUESTED BY EXECUTIVE IN A WRITTEN NOTICE TO THE COMPANY IN
CONNECTION WITH A SALE OF THE COMPANY, AND (II) EXECUTIVE IS A “DISQUALIFIED
INDIVIDUAL” (WITHIN THE MEANING OF SECTION 280G(C) OF THE INTERNAL REVENUE CODE,
AS AMENDED (THE “CODE”)) ENTITLED TO RECEIVE A “PARACHUTE PAYMENT” (WITHIN THE
MEANING OF CODE SECTION 280G(B)) IN CONNECTION WITH SUCH SALE OF THE COMPANY,
AND (III) EXECUTIVE HAS WAIVED HIS 280G PAYMENT (AS DEFINED BELOW) SUBJECT TO
THE STOCKHOLDER VOTE (AS DEFINED BELOW), THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS PRIOR TO THE CLOSING OF SUCH SALE OF THE COMPANY TO HOLD A
VOTE OF THE COMPANY’S STOCKHOLDERS (THE “STOCKHOLDER VOTE”) SEEKING APPROVAL OF
ANY SUCH PARACHUTE PAYMENT TO THE EXTENT SUCH PARACHUTE PAYMENT EXCEEDS 2.999
TIMES EXECUTIVE’S “BASE AMOUNT” (WITHIN THE MEANING OF CODE SECTION 280G(B)(3))
(THE “280G PAYMENT”).


 


(F)    CARRIED SHARES THAT HAVE BECOME VESTED (“VESTED CARRIED SHARES”), SHARES
OF COMMON STOCK ISSUED IN RESPECT OF RSUS THAT HAVE VESTED AND THE CO-INVEST
SHARES ARE COLLECTIVELY REFERRED TO HEREIN AS “VESTED SHARES.”  ALL CARRIED
SHARES THAT HAVE NOT VESTED ARE REFERRED TO HEREIN AS “UNVESTED SHARES.”


 


 


5

--------------------------------------------------------------------------------



(G)   AS OF THE DATE HEREOF, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
IN THE RSU AGREEMENT, 120,518 OF THE RSUS HAVE VESTED.  IN THE EVENT OF A PUBLIC
SALE OF SHARES OF COMMON STOCK BY THE INVESTORS AFTER THE DATE HEREOF, IF, AS OF
THE DATE OF THE CONSUMMATION OF SUCH PUBLIC SALE, THE RSU VESTED RATIO (PRIOR TO
GIVING EFFECT TO ANY VESTING ON SUCH DATE PURSUANT TO THIS SECTION 2(G)) IS LESS
THAN THE CUMULATIVE RATIO (AFTER GIVING EFFECT TO SUCH PUBLIC SALE), THEN A
NUMBER OF UNVESTED RSUS SHALL BECOME VESTED IN CONNECTION WITH SUCH PUBLIC SALE
SUCH THAT THE RSU VESTED RATIO (AFTER GIVING EFFECT TO ANY VESTING ON SUCH DATE
PURSUANT TO THIS SECTION 2(G)) EQUALS THE CUMULATIVE RATIO (AFTER GIVING EFFECT
TO SUCH PUBLIC SALE) ON SUCH DATE, IF, AS OF SUCH DATE, EXECUTIVE HAS BEEN
CONTINUOUSLY EMPLOYED BY THE COMPANY, EMPLOYER OR ANY OF THEIR SUBSIDIARIES FROM
THE DATE OF THIS AGREEMENT THROUGH AND INCLUDING SUCH DATE.  NOTWITHSTANDING,
AND IN ADDITION TO, ANY VESTING PURSUANT TO THIS SECTION 2(G), THE RSUS SHALL
CONTINUE TO VEST AS SET FORTH IN THE RSU AGREEMENT.


 


3.     REPURCHASE OPTION.


 


(A)   IN THE EVENT OF A SEPARATION, THE UNVESTED SHARES (WHETHER HELD BY
EXECUTIVE OR ONE OR MORE OF EXECUTIVE’S TRANSFEREES, OTHER THAN THE COMPANY AND
THE INVESTORS) WILL BE SUBJECT TO REPURCHASE, IN EACH CASE BY THE COMPANY AND
THE INVESTORS PURSUANT TO THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 3
(THE “REPURCHASE OPTION”).  THE COMPANY MAY ASSIGN ITS REPURCHASE RIGHTS SET
FORTH IN THIS SECTION 3 TO ANY PERSON.


 


(B)   IN THE EVENT OF A SEPARATION, THE PURCHASE PRICE FOR EACH UNVESTED SHARE
WILL BE THE LESSER OF (A) EXECUTIVE’S ORIGINAL COST FOR SUCH SHARE AND (B) THE
FAIR MARKET VALUE OF SUCH SHARE AS OF THE DELIVERY DATE OF THE REPURCHASE NOTICE
OR SUPPLEMENTAL REPURCHASE NOTICE, AS THE CASE MAY BE, IN EITHER CASE FIRST
DELIVERED PURSUANT TO SECTION 3(C).


 


(C)   IN THE EVENT OF A SEPARATION, THE COMPANY (WITH THE APPROVAL OF THE BOARD)
MAY ELECT TO PURCHASE ALL OR ANY PORTION OF THE UNVESTED SHARES PURSUANT TO THIS
SECTION 3 BY DELIVERING WRITTEN NOTICE (THE “REPURCHASE NOTICE”) TO THE HOLDER
OR HOLDERS OF SUCH SECURITIES WITHIN SIX MONTHS AND 10 DAYS AFTER THE
SEPARATION.  THE REPURCHASE NOTICE WILL SET FORTH THE NUMBER OF UNVESTED SHARES
TO BE ACQUIRED FROM EACH HOLDER, THE AGGREGATE CONSIDERATION TO BE PAID FOR SUCH
SHARES AND THE TIME AND PLACE FOR THE CLOSING OF THE TRANSACTION.  UNVESTED
SHARES TO BE REPURCHASED BY THE COMPANY SHALL FIRST BE SATISFIED TO THE EXTENT
POSSIBLE FROM THE UNVESTED SHARES HELD BY EXECUTIVE AT THE TIME OF DELIVERY OF
THE REPURCHASE NOTICE.  IF THE NUMBER OF UNVESTED SHARES TO BE REPURCHASED BY
THE COMPANY THEN HELD BY EXECUTIVE IS LESS THAN THE TOTAL NUMBER OF UNVESTED
SHARES THAT THE COMPANY HAS ELECTED TO PURCHASE, THE COMPANY SHALL PURCHASE THE
REMAINING UNVESTED SHARES ELECTED TO BE PURCHASED FROM THE OTHER HOLDER(S) OF
UNVESTED SHARES UNDER THIS AGREEMENT (I.E., EXECUTIVE’S PERMITTED TRANSFEREES),
PRO RATA ACCORDING TO THE NUMBER OF UNVESTED SHARES HELD BY SUCH OTHER
HOLDER(S) AT THE TIME OF DELIVERY OF SUCH REPURCHASE NOTICE (DETERMINED AS
NEARLY AS PRACTICABLE TO THE NEAREST SHARE).


 


(D)   IF FOR ANY REASON THE COMPANY DOES NOT ELECT TO PURCHASE ALL OF THE
UNVESTED SHARES PURSUANT TO THE REPURCHASE OPTION, THE INVESTORS SHALL BE
ENTITLED TO EXERCISE THE REPURCHASE OPTION FOR ALL OR ANY PORTION OF THE
UNVESTED SHARES THAT THE COMPANY HAS NOT ELECTED TO PURCHASE (THE “AVAILABLE
SECURITIES”).  AS SOON AS PRACTICABLE AFTER THE COMPANY HAS DETERMINED THAT
THERE WILL BE AVAILABLE SECURITIES, BUT IN ANY EVENT WITHIN FIVE MONTHS AFTER
THE SEPARATION, THE COMPANY SHALL GIVE WRITTEN NOTICE (THE “OPTION NOTICE”) TO
THE INVESTORS SETTING


 


6

--------------------------------------------------------------------------------



FORTH THE NUMBER OF AVAILABLE SECURITIES AND THE PURCHASE PRICE FOR SUCH
AVAILABLE SECURITIES.  THE INVESTORS MAY ELECT TO PURCHASE ANY OR ALL OF THE
AVAILABLE SECURITIES BY GIVING WRITTEN NOTICE TO THE COMPANY WITHIN SIX MONTHS
AND 10 DAYS AFTER THE SEPARATION.  IF THE INVESTORS ELECT TO PURCHASE AN
AGGREGATE NUMBER OF AVAILABLE SECURITIES THAT IS GREATER THAN THE NUMBER OF
AVAILABLE SECURITIES, THE AVAILABLE SECURITIES SHALL BE ALLOCATED AMONG THE
INVESTORS BASED UPON THE NUMBER OF SHARES OF COMMON STOCK OWNED BY EACH
INVESTOR.  AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN TEN DAYS, AFTER THE
EXPIRATION OF THE SIX-MONTH AND TEN-DAY PERIOD SET FORTH ABOVE, THE COMPANY
SHALL NOTIFY EACH HOLDER OF UNVESTED SHARES AS TO THE NUMBER OF UNVESTED SHARES
BEING PURCHASED FROM SUCH HOLDER BY THE INVESTORS (THE “SUPPLEMENTAL REPURCHASE
NOTICE”).  AT THE TIME THE COMPANY DELIVERS THE SUPPLEMENTAL REPURCHASE NOTICE
TO THE HOLDER(S) OF UNVESTED SHARES, THE COMPANY SHALL ALSO DELIVER WRITTEN
NOTICE TO EACH INVESTOR SETTING FORTH THE NUMBER OF SHARES SUCH INVESTOR IS
ENTITLED TO PURCHASE, THE AGGREGATE PURCHASE PRICE AND THE TIME AND PLACE OF THE
CLOSING OF THE TRANSACTION.


 


(E)   THE CLOSING OF THE PURCHASE OF THE UNVESTED SHARES PURSUANT TO THE
REPURCHASE OPTION SHALL TAKE PLACE ON THE DATE DESIGNATED BY THE COMPANY IN THE
REPURCHASE NOTICE OR SUPPLEMENTAL REPURCHASE NOTICE, WHICH DATE SHALL NOT BE
MORE THAN ONE MONTH NOR LESS THAN FIVE DAYS AFTER THE DELIVERY OF THE LATER OF
EITHER SUCH NOTICE TO BE DELIVERED.  THE COMPANY WILL PAY FOR THE UNVESTED
SHARES TO BE PURCHASED BY IT PURSUANT TO THE REPURCHASE OPTION BY FIRST
OFFSETTING AMOUNTS OUTSTANDING UNDER ANY BONA FIDE DEBTS OWED BY EXECUTIVE TO
THE COMPANY, AND WILL PAY THE REMAINDER OF THE PURCHASE PRICE BY, AT ITS OPTION,
(A) A CHECK OR WIRE TRANSFER OF FUNDS, (B) THE ISSUANCE OF A SUBORDINATED
PROMISSORY NOTE OF THE COMPANY PAYABLE IN FULL IN ONE LUMP SUM ON THE THIRD
ANNIVERSARY OF THE DATE OF ISSUANCE AND BEARING INTEREST AT A RATE EQUAL TO SUCH
RATE AS MAY BE DETERMINED BY THE BOARD (PROVIDED THAT SUCH RATE MAY NOT BE LESS
THAN THE PRIME RATE (AS PUBLISHED IN THE WALL STREET JOURNAL FROM TIME TO
TIME)), WHICH INTEREST SHALL BE PAYABLE IN CASH ON A QUARTERLY BASIS, OR (C) ANY
COMBINATION OF (A) AND (B) AS THE BOARD MAY ELECT IN ITS DISCRETION; PROVIDED
THAT, TO THE EXTENT THAT THE COMPANY HAS READILY AVAILABLE CASH RESOURCES IN
EXCESS OF ITS WORKING CAPITAL AND OTHER REASONABLE CASH NEEDS AND WITHOUT
IMPOSING ANY OBLIGATION ON THE COMPANY TO RAISE FINANCING TO FUND THE
REPURCHASES OR TO MATERIALLY IMPAIR ITS FINANCIAL LIQUIDITY OR CONDITION, THE
COMPANY SHALL USE REASONABLE EFFORTS TO PAY THE PURCHASE PRICE FOR SUCH UNVESTED
SHARES PURSUANT TO THE FOREGOING CLAUSE (A).  EACH INVESTOR WILL PAY FOR THE
UNVESTED SHARES PURCHASED BY IT BY A CHECK OR WIRE TRANSFER OF FUNDS.  THE
COMPANY AND THE INVESTORS WILL BE ENTITLED TO RECEIVE CUSTOMARY REPRESENTATIONS
AND WARRANTIES FROM THE SELLERS REGARDING SUCH SALE.


 


(F)    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ALL
REPURCHASES OF UNVESTED SHARES BY THE COMPANY PURSUANT TO THE REPURCHASE OPTION
SHALL BE SUBJECT TO APPLICABLE RESTRICTIONS CONTAINED IN THE DELAWARE GENERAL
CORPORATION LAW OR SUCH OTHER GOVERNING CORPORATE LAW, AND IN THE COMPANY’S AND
ITS SUBSIDIARIES’ DEBT AND EQUITY FINANCING AGREEMENTS, PROVIDED THAT WITH
RESPECT TO ANY SUCH EQUITY FINANCING AGREEMENTS IN EFFECT ON THE DATE HEREOF,
ONLY SUCH RESTRICTIONS AS ARE SET FORTH IN SUCH AGREEMENTS AS IN EFFECT ON THE
DATE HEREOF SHALL APPLY FOR PURPOSES OF THIS SECTION 3.2(F).  IF ANY SUCH
RESTRICTIONS PROHIBIT (I) THE REPURCHASE OF UNVESTED SHARES HEREUNDER WHICH THE
COMPANY IS OTHERWISE ENTITLED OR REQUIRED TO MAKE OR (II) DIVIDENDS OR OTHER
TRANSFERS OF FUNDS FROM ONE OR MORE SUBSIDIARIES TO THE COMPANY TO ENABLE SUCH
REPURCHASES, THEN THE COMPANY MAY MAKE SUCH REPURCHASES AS SOON AS IT IS
PERMITTED TO MAKE REPURCHASES OR RECEIVE FUNDS FROM SUBSIDIARIES UNDER SUCH
RESTRICTIONS BUT IN NO EVENT LATER THAN 12 MONTHS AFTER THE DATE OF THE
REPURCHASE NOTICE, AND FOR ANY SUCH


 


7

--------------------------------------------------------------------------------



REPURCHASE THAT IS TO BE MADE AT FAIR MARKET VALUE, FAIR MARKET VALUE SHALL BE
DETERMINED AS OF THE DATE SUCH RESTRICTIONS LAPSE.


 


(G)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IF
THE FAIR MARKET VALUE OF UNVESTED SHARES IS FINALLY DETERMINED TO BE AN AMOUNT
AT LEAST 20% GREATER THAN THE PER SHARE REPURCHASE PRICE FOR SUCH UNVESTED SHARE
IN THE REPURCHASE NOTICE OR IN THE SUPPLEMENTAL REPURCHASE NOTICE, EACH OF THE
COMPANY AND THE INVESTORS SHALL HAVE THE RIGHT TO REVOKE ITS EXERCISE OF THE
REPURCHASE OPTION FOR ALL OR ANY PORTION OF THE UNVESTED SHARES ELECTED TO BE
REPURCHASED BY IT BY DELIVERING NOTICE OF SUCH REVOCATION IN WRITING TO THE
HOLDERS OF UNVESTED SHARES DURING THE THIRTY-DAY PERIOD BEGINNING ON THE DATE
THAT THE COMPANY AND/OR THE INVESTORS ARE GIVEN WRITTEN NOTICE THAT THE FAIR
MARKET VALUE OF A SHARE OF UNVESTED SHARES WAS FINALLY DETERMINED TO BE AN
AMOUNT AT LEAST 20% GREATER THAN THE PER SHARE REPURCHASE PRICE FOR UNVESTED
SHARES SET FORTH IN THE REPURCHASE NOTICE OR IN THE SUPPLEMENTAL REPURCHASE
NOTICE.


 


(H)   THE PROVISIONS OF THIS SECTION 3 WILL TERMINATE UPON THE CONSUMMATION OF A
SALE OF THE COMPANY.


 


4.     RESTRICTIONS ON TRANSFER OF EXECUTIVE SECURITIES.


 


(A)   TRANSFER OF EXECUTIVE SECURITIES.  THE HOLDERS OF EXECUTIVE SECURITIES
SHALL NOT TRANSFER ANY INTEREST IN ANY EXECUTIVE SECURITIES, EXCEPT PURSUANT TO
(I) THE PROVISIONS OF SECTION 3 HEREOF OR (II) THE PROVISIONS OF
SECTION 4(B) BELOW.


 


(B)   CERTAIN PERMITTED TRANSFERS.  THE RESTRICTIONS IN THIS SECTION 4 WILL NOT
APPLY WITH RESPECT TO ANY TRANSFER OF EXECUTIVE SECURITIES MADE (I) PURSUANT TO
APPLICABLE LAWS OF DESCENT AND DISTRIBUTION OR TO SUCH PERSON’S LEGAL GUARDIAN
IN THE CASE OF ANY MENTAL INCAPACITY OR AMONG SUCH PERSON’S FAMILY GROUP, OR
(II) SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN THE REGISTRATION
AGREEMENT (INCLUDING, WITHOUT LIMITATION, IN SECTION 3 THEREOF) OR ANY AGREEMENT
ENTERED INTO PURSUANT THERETO, OF SHARES OF COMMON STOCK THAT ARE VESTED SHARES,
BUT IN THE CASE OF THIS CLAUSE (II) ONLY AN AMOUNT OF SHARES OF COMMON STOCK
THAT ARE VESTED SHARES EQUAL TO THE PRODUCT OF (A) THE TOTAL SHARE NUMBER AND
(B) THE CUMULATIVE RATIO (AS OF THE DATE OF SUCH TRANSFER PURSUANT TO THIS
CLAUSE (II), AFTER GIVING EFFECT TO ANY PUBLIC SALE OF COMMON STOCK BY THE
INVESTORS ON SUCH DATE), LESS THE SUM OF (X) THE AGGREGATE NUMBER OF SHARES OF
EXECUTIVE SECURITIES TRANSFERRED BY EXECUTIVE IN PUBLIC SALES PRIOR TO THE DATE
HEREOF AND (Y) AS OF THE DATE OF SUCH TRANSFER, THE AGGREGATE NUMBER OF SHARES
OF EXECUTIVE SECURITIES PREVIOUSLY TRANSFERRED BY EXECUTIVE, EXECUTIVE TRUST,
AQUILA, AQUILA TRUST AND THEIR PERMITTED TRANSFEREES AFTER THE DATE HEREOF
PURSUANT TO THIS CLAUSE (II); PROVIDED THAT ANY IN-KIND DISTRIBUTIONS OF SHARES
OF COMMON STOCK BY THE INVESTORS TO THEIR LIMITED PARTNERS SHALL BE DEEMED TO BE
A PUBLIC SALE FOR PURPOSES OF THIS SECTION 4(B)(II); PROVIDED FURTHER THAT THE
RESTRICTIONS CONTAINED IN THIS SECTION 4 WILL CONTINUE TO BE APPLICABLE TO THE
EXECUTIVE SECURITIES AFTER ANY TRANSFER OF THE TYPE REFERRED TO IN CLAUSE
(I) ABOVE AND THE TRANSFEREES OF SUCH EXECUTIVE SECURITIES MUST AGREE IN WRITING
TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT.  ANY TRANSFEREE OF EXECUTIVE
SECURITIES PURSUANT TO A TRANSFER IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE
(I) OF THIS SECTION 4(B) IS HEREIN REFERRED TO AS A “PERMITTED TRANSFEREE.” 
UPON THE TRANSFER OF EXECUTIVE SECURITIES PURSUANT TO THIS SECTION 4(B), THE
TRANSFERRING HOLDER OF EXECUTIVE SECURITIES WILL DELIVER A WRITTEN NOTICE (A
“TRANSFER


 


8

--------------------------------------------------------------------------------



NOTICE”) TO THE COMPANY.  IN THE CASE OF A TRANSFER PURSUANT TO CLAUSE
(I) HEREOF, THE TRANSFER NOTICE WILL DISCLOSE IN REASONABLE DETAIL THE IDENTITY
OF THE PERMITTED TRANSFEREE(S).


 


(C)   TERMINATION OF RESTRICTIONS.  THE RESTRICTIONS SET FORTH IN THIS SECTION 4
WILL CONTINUE WITH RESPECT TO EACH SHARE OF EXECUTIVE SECURITIES UNTIL THE
EARLIER OF (I) THE DATE ON WHICH SUCH SHARE OF EXECUTIVE SECURITIES HAS BEEN
TRANSFERRED IN A PUBLIC SALE PERMITTED BY THIS SECTION 4, OR (II) THE
CONSUMMATION OF A SALE OF THE COMPANY.


 


5.     ADDITIONAL RESTRICTIONS ON TRANSFER OF EXECUTIVE SECURITIES.


 


(A)   LEGEND.  THE CERTIFICATES REPRESENTING THE EXECUTIVE SECURITIES WILL BEAR
A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
MAY 10, 2007, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN A SECOND AMENDED AND RESTATED SENIOR MANAGEMENT
AGREEMENT AMONG THE COMPANY AND AN EXECUTIVE OF THE COMPANY AND OTHER PARTIES,
DATED AS OF JANUARY 28, 2008, AS AMENDED.  A COPY OF SUCH AGREEMENT MAY BE
OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS
WITHOUT CHARGE.”

 


(B)   OPINION OF COUNSEL.  NO HOLDER OF EXECUTIVE SECURITIES MAY TRANSFER ANY
EXECUTIVE SECURITIES (EXCEPT PURSUANT TO SECTION 3 OR 4(B) OF THIS AGREEMENT OR
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT) WITHOUT FIRST
DELIVERING TO THE COMPANY A WRITTEN NOTICE AT LEAST 10 DAYS PRIOR TO SUCH
TRANSFER DESCRIBING IN REASONABLE DETAIL THE PROPOSED TRANSFER, AND, IF
REQUESTED BY THE COMPANY PRIOR TO SUCH TRANSFER, AN OPINION OF COUNSEL
(REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO THE COMPANY) THAT NEITHER
REGISTRATION NOR QUALIFICATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS IS REQUIRED IN CONNECTION WITH SUCH TRANSFER.  IN ADDITION, IF
THE HOLDER OF THE EXECUTIVE SECURITIES DELIVERS TO THE COMPANY AN OPINION OF
COUNSEL THAT NO SUBSEQUENT TRANSFER OF SUCH EXECUTIVE SECURITIES SHALL REQUIRE
REGISTRATION UNDER THE SECURITIES ACT, THE COMPANY SHALL PROMPTLY UPON SUCH
CONTEMPLATED TRANSFER DELIVER NEW CERTIFICATES FOR SUCH EXECUTIVE SECURITIES
THAT DO NOT BEAR THE SECURITIES ACT PORTION OF THE LEGEND SET FORTH IN
SECTION 5(A).  IF THE COMPANY IS NOT REQUIRED TO DELIVER NEW CERTIFICATES FOR
SUCH EXECUTIVE SECURITIES NOT BEARING SUCH LEGEND, THE HOLDER THEREOF SHALL NOT
TRANSFER THE SAME UNTIL THE PROSPECTIVE TRANSFEREE HAS CONFIRMED TO THE COMPANY
IN WRITING ITS AGREEMENT TO BE BOUND BY THE CONDITIONS CONTAINED IN THIS
SECTION 5.


 


9

--------------------------------------------------------------------------------


PROVISIONS RELATING TO EMPLOYMENT

 


6.     EMPLOYMENT. EMPLOYER AGREES TO EMPLOY EXECUTIVE AND EXECUTIVE ACCEPTS
SUCH EMPLOYMENT FOR THE PERIOD BEGINNING AS OF THE DATE HEREOF AND ENDING UPON
HIS SEPARATION PURSUANT TO SECTION 6(C) HEREOF (THE “EMPLOYMENT PERIOD”).


 


(A)   POSITION AND DUTIES.


 


(I)            DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL SERVE AS THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF EMPLOYER AND SHALL HAVE THE NORMAL
DUTIES, RESPONSIBILITIES AND AUTHORITY IMPLIED BY SUCH POSITION, INCLUDING,
WITHOUT LIMITATION, THE RESPONSIBILITIES ASSOCIATED WITH ALL ASPECTS OF THE
DAILY OPERATIONS OF EMPLOYER AND THE IDENTIFICATION, NEGOTIATION, COMPLETION AND
INTEGRATION OF ANY ACQUISITIONS MADE BY THE COMPANY, EMPLOYER OR THEIR
SUBSIDIARIES, SUBJECT TO THE POWER OF THE BOARD TO EXPAND OR LIMIT SUCH DUTIES,
RESPONSIBILITIES AND AUTHORITY AND TO OVERRIDE ACTIONS OF THE PRESIDENT AND
CHIEF EXECUTIVE OFFICER.


 


(II)           EXECUTIVE SHALL REPORT TO THE BOARD, AND EXECUTIVE SHALL DEVOTE
HIS REASONABLE EFFORTS AND HIS FULL BUSINESS TIME AND ATTENTION TO THE BUSINESS
AND AFFAIRS OF THE COMPANY, EMPLOYER AND THEIR SUBSIDIARIES; PROVIDED THAT IN NO
EVENT SHALL EXECUTIVE BE RESTRICTED FROM SERVING ON THE BOARDS OF DIRECTORS OF
OTHER COMPANIES (OTHER THAN ANY COMPANIES THAT ARE IN ANY BUSINESS THAT IS
COMPETITIVE WITH ANY BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES) OR PURELY
PHILANTHROPIC ORGANIZATIONS OR PARTICIPATING IN PHILANTHROPIC ACTIVITIES
ASSOCIATED WITH SUCH ORGANIZATIONS, BUT, IN EACH CASE, ONLY TO THE EXTENT THAT
SUCH SERVICE OR PARTICIPATION DOES NOT INTERFERE WITH EXECUTIVE’S EMPLOYMENT OR
DUTIES HEREUNDER.


 


(B)   SALARY, BONUS AND BENEFITS.  DURING THE EMPLOYMENT PERIOD, EMPLOYER WILL
PAY EXECUTIVE A BASE SALARY OF $675,000 PER ANNUM (AS ADJUSTED, THE “ANNUAL BASE
SALARY”).  FOR THE FISCAL YEAR ENDING JUNE 30, 2008 AND FOR EACH FISCAL YEAR
THEREAFTER, IN EACH CASE, DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE
ELIGIBLE FOR AN ANNUAL BONUS (AN “ANNUAL BONUS”) IN AN AMOUNT UP TO 100% OF THE
ANNUAL BASE SALARY (OR SUCH HIGHER AMOUNT FOR ANY FISCAL YEAR AS MAY BE
DETERMINED BY THE COMPANY’S COMPENSATION COMMITTEE FROM TIME TO TIME FOR SUCH
YEAR) THEN IN EFFECT BASED UPON THE ACHIEVEMENT BY THE COMPANY, EMPLOYER AND
THEIR SUBSIDIARIES OF FINANCIAL AND OTHER OBJECTIVES SET BY THE BOARD.  AN
ANNUAL BONUS, IF ANY, WILL BE PAID TO EXECUTIVE BY EMPLOYER 120 DAYS AFTER THE
END OF THE FISCAL YEAR TO WHICH SUCH ANNUAL BONUS RELATES.


 


(C)   SEPARATION.  THE EMPLOYMENT PERIOD WILL CONTINUE UNTIL (I) EXECUTIVE’S
RESIGNATION, DISABILITY OR DEATH, OR (II) THE BOARD DECIDES TO TERMINATE
EXECUTIVE’S EMPLOYMENT WITH OR WITHOUT CAUSE.  IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY EMPLOYER WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD REASON, THEN
DURING THE 18-MONTH PERIOD COMMENCING ON THE DATE OF TERMINATION SUBJECT TO
EXTENSION PURSUANT TO THE FOLLOWING SENTENCE (THE “SEVERANCE PERIOD”), EMPLOYER
SHALL PAY TO EXECUTIVE AN AGGREGATE AMOUNT EQUAL TO 150% OF HIS ANNUAL BASE
SALARY PLUS 75% OF ANY ANNUAL BONUS PAID IN RESPECT OF THE FISCAL YEAR PRECEDING
THE DATE OF TERMINATION, PAYABLE IN EQUAL INSTALLMENTS ON THE EMPLOYER’S REGULAR
SALARY PAYMENT DATES (THE “WAGE SEVERANCE”), AND EXECUTIVE SHALL CONTINUE TO
PARTICIPATE IN EMPLOYEE BENEFIT PROGRAMS FOR


 


10

--------------------------------------------------------------------------------



SENIOR EXECUTIVE EMPLOYEES (OTHER THAN BONUS AND INCENTIVE COMPENSATION PLANS)
TO THE EXTENT PERMITTED UNDER THE TERMS OF SUCH PROGRAMS AND UNDER APPLICABLE
LAW (COLLECTIVELY, THE “SEVERANCE PAYMENTS”).  IN ADDITION, EMPLOYER SHALL HAVE
THE OPTION, BY DELIVERING WRITTEN NOTICE TO THE EXECUTIVE WITHIN 12 MONTHS AFTER
THE SEPARATION TO EXTEND THE SEVERANCE PERIOD FOR AN ADDITIONAL SIX MONTH OR
12-MONTH PERIOD DURING WHICH TIME THE COMPANY SHALL CONTINUE TO MAKE SEVERANCE
PAYMENTS TO EXECUTIVE AT THE SAME ANNUAL RATE (PRO RATED AS APPLICABLE). 
NOTWITHSTANDING THE FOREGOING, (A) EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE
ANY PAYMENTS PURSUANT TO THIS SECTION 6(C) UNLESS EXECUTIVE HAS EXECUTED AND
DELIVERED TO EMPLOYER A GENERAL RELEASE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO EMPLOYER AND WHICH SHALL IN NO EVENT CONTAIN RESTRICTIONS ON
EXECUTIVE’S FUTURE EMPLOYMENT BROADER THAN THOSE CONTAINED IN THIS AGREEMENT AND
(B) EXECUTIVE SHALL BE ENTITLED TO RECEIVE SUCH PAYMENTS ONLY SO LONG AS
EXECUTIVE HAS NOT BREACHED THE PROVISIONS OF SECTIONS 7 OR 8 HEREOF.


 


7.     CONFIDENTIAL INFORMATION.


 


(A)   OBLIGATION TO MAINTAIN CONFIDENTIALITY.  EXECUTIVE ACKNOWLEDGES THAT THE
INFORMATION, OBSERVATIONS AND DATA (INCLUDING TRADE SECRETS) OF A CONFIDENTIAL,
PROPRIETARY OR SECRET NATURE OBTAINED BY HIM DURING THE COURSE OF HIS
PERFORMANCE UNDER THIS AGREEMENT CONCERNING THE BUSINESS OR AFFAIRS OF THE
COMPANY, EMPLOYER AND THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES
(“CONFIDENTIAL INFORMATION”) ARE THE PROPERTY OF THE COMPANY, EMPLOYER OR SUCH
SUBSIDIARIES AND AFFILIATES, INCLUDING INFORMATION CONCERNING ACQUISITION
OPPORTUNITIES IN OR REASONABLY RELATED TO THE COMPANY’S AND EMPLOYER’S BUSINESS
OR INDUSTRY OF WHICH EXECUTIVE BECOMES AWARE DURING THE EMPLOYMENT PERIOD.
THEREFORE, EXECUTIVE AGREES THAT HE WILL NOT DISCLOSE TO ANY UNAUTHORIZED PERSON
OR USE FOR HIS OWN ACCOUNT ANY CONFIDENTIAL INFORMATION WITHOUT THE BOARD’S
WRITTEN CONSENT, UNLESS AND TO THE EXTENT THAT THE CONFIDENTIAL INFORMATION,
(I) BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS
A RESULT OF EXECUTIVE’S ACTS OR OMISSIONS TO ACT, (II) WAS KNOWN TO EXECUTIVE
PRIOR TO EXECUTIVE’S EMPLOYMENT WITH EMPLOYER, THE COMPANY OR ANY OF THEIR
SUBSIDIARIES AND AFFILIATES, OR (III) IS REQUIRED TO BE DISCLOSED PURSUANT TO
ANY APPLICABLE LAW OR COURT ORDER.  EXECUTIVE SHALL DELIVER TO THE COMPANY AT A
SEPARATION, OR AT ANY OTHER TIME THE COMPANY MAY REQUEST, ALL MEMORANDA, NOTES,
PLANS, RECORDS, REPORTS, COMPUTER TAPES, PRINTOUTS AND SOFTWARE AND OTHER
DOCUMENTS AND DATA (AND COPIES THEREOF) RELATING TO THE CONFIDENTIAL
INFORMATION, WORK PRODUCT (AS DEFINED BELOW) OR THE BUSINESS OF THE COMPANY,
EMPLOYER AND THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES (INCLUDING, WITHOUT
LIMITATION, ALL ACQUISITION PROSPECTS, LISTS AND CONTACT INFORMATION) WHICH HE
MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


 


(B)   OWNERSHIP OF PROPERTY.  EXECUTIVE ACKNOWLEDGES THAT ALL DISCOVERIES,
CONCEPTS, IDEAS, INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS, METHODS,
PROCESSES, PROGRAMS, DESIGNS, ANALYSES, DRAWINGS, REPORTS, PATENT APPLICATIONS,
COPYRIGHTABLE WORK AND MASK WORK (WHETHER OR NOT INCLUDING ANY CONFIDENTIAL
INFORMATION) AND ALL REGISTRATIONS OR APPLICATIONS RELATED THERETO, ALL OTHER
PROPRIETARY INFORMATION AND ALL SIMILAR OR RELATED INFORMATION (WHETHER OR NOT
PATENTABLE) THAT RELATE TO THE COMPANY’S, EMPLOYER’S OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES’ OR AFFILIATES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND
DEVELOPMENT, OR EXISTING OR FUTURE PRODUCTS OR SERVICES AND THAT ARE CONCEIVED,
DEVELOPED, CONTRIBUTED TO, MADE, OR REDUCED TO PRACTICE BY EXECUTIVE (EITHER
SOLELY OR JOINTLY WITH OTHERS) WHILE EMPLOYED BY THE COMPANY, EMPLOYER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES (INCLUDING ANY OF THE FOREGOING THAT
CONSTITUTES ANY PROPRIETARY INFORMATION OR RECORDS) (“WORK PRODUCT”) BELONG TO
THE


 


11

--------------------------------------------------------------------------------



COMPANY, EMPLOYER OR SUCH SUBSIDIARY OR AFFILIATE AND EXECUTIVE HEREBY ASSIGNS,
AND AGREES TO ASSIGN, ALL OF THE ABOVE WORK PRODUCT TO THE COMPANY, EMPLOYER OR
TO SUCH SUBSIDIARY OR AFFILIATE.  ANY COPYRIGHTABLE WORK PREPARED IN WHOLE OR IN
PART BY EXECUTIVE IN THE COURSE OF HIS WORK FOR ANY OF THE FOREGOING ENTITIES
SHALL BE DEEMED A “WORK MADE FOR HIRE” UNDER THE COPYRIGHT LAWS, AND THE
COMPANY, EMPLOYER OR SUCH SUBSIDIARY OR AFFILIATE SHALL OWN ALL RIGHTS THEREIN. 
TO THE EXTENT THAT ANY SUCH COPYRIGHTABLE WORK IS NOT A “WORK MADE FOR HIRE,”
EXECUTIVE HEREBY ASSIGNS AND AGREES TO ASSIGN TO THE COMPANY, EMPLOYER OR SUCH
SUBSIDIARY OR AFFILIATE ALL RIGHT, TITLE, AND INTEREST, INCLUDING WITHOUT
LIMITATION, COPYRIGHT IN AND TO SUCH COPYRIGHTABLE WORK.  EXECUTIVE SHALL
PROMPTLY DISCLOSE SUCH WORK PRODUCT AND COPYRIGHTABLE WORK TO THE BOARD AND
PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE BOARD (WHETHER DURING OR AFTER
THE EMPLOYMENT PERIOD) TO ESTABLISH AND CONFIRM THE COMPANY’S, EMPLOYER’S OR
SUCH SUBSIDIARY’S OR AFFILIATE’S OWNERSHIP (INCLUDING, WITHOUT LIMITATION,
ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY, AND OTHER INSTRUMENTS).  EXECUTIVE
UNDERSTANDS, HOWEVER, THAT THERE IS NO OBLIGATION BEING IMPOSED ON HIM TO ASSIGN
TO THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE, ANY INVENTION FALLING WITHIN THE
DEFINITION OF WORK PRODUCT FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY, OR TRADE
SECRET INFORMATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES WAS
USED AND THAT WAS DEVELOPED ENTIRELY ON HIS OWN TIME, UNLESS:  (I) SUCH WORK
PRODUCT RELATES (A) TO THE COMPANY’S, OR ITS SUBSIDIARIES’ OR AFFILIATES’
BUSINESSES OR (B) TO THEIR ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR 
DEVELOPMENT, OR (II) THE WORK PRODUCT RESULTS FROM ANY WORK PERFORMED BY HIM FOR
THEM UNDER THIS AGREEMENT.  EXECUTIVE HAS IDENTIFIED ON THE SIGNATURE PAGE TO
THIS AGREEMENT ALL WORK PRODUCT THAT IS OR WAS OWNED BY HIM OR WAS WRITTEN,
DISCOVERED, MADE, CONCEIVED OR FIRST REDUCED TO PRACTICE BY HIM ALONE OR JOINTLY
WITH ANOTHER PERSON PRIOR TO HIS EMPLOYMENT UNDER THIS AGREEMENT.  IF NO SUCH
WORK PRODUCT IS LISTED, EXECUTIVE REPRESENTS TO THE COMPANY THAT HE DOES NOT NOW
NOR HAS HE EVER OWNED, NOR HAS HE MADE, ANY SUCH WORK PRODUCT.


 


(C)   THIRD PARTY INFORMATION. EXECUTIVE UNDERSTANDS THAT THE COMPANY, EMPLOYER
AND THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES WILL RECEIVE FROM THIRD PARTIES
CONFIDENTIAL OR PROPRIETARY INFORMATION (“THIRD PARTY INFORMATION”) SUBJECT TO A
DUTY ON THE COMPANY’S, EMPLOYER’S AND THEIR RESPECTIVE SUBSIDIARIES AND
AFFILIATES’ PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO USE
IT ONLY FOR CERTAIN LIMITED PURPOSES.  DURING THE EMPLOYMENT PERIOD AND
THEREAFTER, AND WITHOUT IN ANY WAY LIMITING THE PROVISIONS OF
SECTION 7(A) ABOVE, EXECUTIVE WILL HOLD THIRD PARTY INFORMATION IN THE STRICTEST
CONFIDENCE AND WILL NOT DISCLOSE TO ANYONE (OTHER THAN PERSONNEL AND CONSULTANTS
OF THE COMPANY, EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES WHO
NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THEIR WORK FOR THE COMPANY,
EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES) OR USE, EXCEPT IN
CONNECTION WITH HIS WORK FOR THE COMPANY, EMPLOYER OR THEIR RESPECTIVE
SUBSIDIARIES AND AFFILIATES, THIRD PARTY INFORMATION UNLESS EXPRESSLY AUTHORIZED
BY A MEMBER OF THE BOARD IN WRITING.


 


(D)   USE OF INFORMATION OF PRIOR EMPLOYERS.  DURING THE EMPLOYMENT PERIOD,
EXECUTIVE WILL NOT IMPROPERLY USE OR DISCLOSE ANY CONFIDENTIAL INFORMATION OR
TRADE SECRETS, IF ANY, OF ANY FORMER EMPLOYERS OR ANY OTHER PERSON TO WHOM
EXECUTIVE HAS AN OBLIGATION OF CONFIDENTIALITY, AND WILL NOT BRING ONTO THE
PREMISES OF THE COMPANY, EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES ANY UNPUBLISHED DOCUMENTS OR ANY PROPERTY BELONGING TO ANY FORMER
EMPLOYER OR ANY OTHER PERSON TO WHOM EXECUTIVE HAS AN OBLIGATION OF
CONFIDENTIALITY UNLESS CONSENTED TO IN WRITING BY THE FORMER EMPLOYER OR
PERSON.  EXECUTIVE WILL USE IN THE PERFORMANCE OF HIS DUTIES ONLY INFORMATION
WHICH IS (I) GENERALLY KNOWN AND USED BY PERSONS WITH TRAINING AND EXPERIENCE
COMPARABLE TO EXECUTIVE’S AND WHICH IS (X) COMMON KNOWLEDGE IN


 


12

--------------------------------------------------------------------------------



THE INDUSTRY OR (Y) IS OTHERWISE LEGALLY IN THE PUBLIC DOMAIN, (II) IS OTHERWISE
PROVIDED OR DEVELOPED BY THE COMPANY, EMPLOYER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR AFFILIATES OR (III) IN THE CASE OF MATERIALS, PROPERTY OR
INFORMATION BELONGING TO ANY FORMER EMPLOYER OR OTHER PERSON TO WHOM EXECUTIVE
HAS AN OBLIGATION OF CONFIDENTIALITY, APPROVED FOR SUCH USE IN WRITING BY SUCH
FORMER EMPLOYER OR PERSON.


 


8.     RESTRICTIVE COVENANTS.  EXECUTIVE ACKNOWLEDGES THAT IN THE COURSE OF HIS
EMPLOYMENT WITH EMPLOYER HE WILL BECOME FAMILIAR WITH THE COMPANY’S, EMPLOYER’S
AND THEIR RESPECTIVE SUBSIDIARIES’ TRADE SECRETS AND WITH OTHER CONFIDENTIAL
INFORMATION CONCERNING THE COMPANY, EMPLOYER AND SUCH SUBSIDIARIES AND THAT HIS
SERVICES WILL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY,
EMPLOYER AND SUCH SUBSIDIARIES.  THEREFORE, EXECUTIVE AGREES THAT:


 


(A)   NONSOLICITATION.  DURING THE EMPLOYMENT PERIOD AND (X) DURING THE
SEVERANCE PERIOD IF THE EMPLOYMENT PERIOD IS TERMINATED BY THE COMPANY OR
EMPLOYER WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD REASON, OR (Y) FOR A PERIOD OF
TWO YEARS THEREAFTER IF THE EMPLOYMENT PERIOD IS TERMINATED BY EXECUTIVE, THE
COMPANY OR EMPLOYER FOR ANY OTHER REASON, EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE
OF THE COMPANY, EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES TO LEAVE THE EMPLOY OF
THE COMPANY, EMPLOYER OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE
RELATIONSHIP BETWEEN THE COMPANY, EMPLOYER AND ANY OF THEIR RESPECTIVE
SUBSIDIARIES AND ANY EMPLOYEE THEREOF (WHICH RESTRICTION SHALL NOT PRECLUDE
PLACING ADVERTISEMENTS IN TRADE PUBLICATIONS OR SIMILAR GENERAL SOLICITATIONS
FOR EMPLOYMENT, SO LONG AS SUCH ADVERTISEMENTS OR SOLICITATIONS DO NOT TARGET
ANY EMPLOYEE OF THE COMPANY, EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES),
(II) HIRE ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY, EMPLOYER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES WITHIN 180 DAYS AFTER SUCH PERSON CEASED TO BE AN
EMPLOYEE OF THE COMPANY, EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES,
(III) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE OR OTHER
BUSINESS RELATION OF THE COMPANY, EMPLOYER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES TO CEASE DOING BUSINESS WITH THE COMPANY, EMPLOYER OR SUCH
SUBSIDIARY OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH
CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE COMPANY, EMPLOYER AND
ANY SUBSIDIARY, IN EACH CASE, IF ANY SUCH INDUCEMENT, ATTEMPTED INDUCEMENT OR
INTERFERENCE WOULD INVOLVE, USE OR RELY UPON ANY OF THE COMPANY’S, EMPLOYER’S OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES’ TRADE SECRETS OR OTHER CONFIDENTIAL
INFORMATION OR (IV) DIRECTLY OR INDIRECTLY ACQUIRE OR ATTEMPT TO ACQUIRE AN
INTEREST IN ANY BUSINESS RELATING TO THE BUSINESS OF THE COMPANY, EMPLOYER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES AND WITH WHICH THE COMPANY, EMPLOYER AND
ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS ENGAGED IN DISCUSSIONS REGARDING THE
ACQUISITION OF AN INTEREST IN SUCH BUSINESS OR HAS REQUESTED AND RECEIVED
INFORMATION RELATING TO THE ACQUISITION OF SUCH BUSINESS BY THE COMPANY,
EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IN THE TWO YEAR PERIOD
IMMEDIATELY PRECEDING A SEPARATION.


 


(B)   COMPLIANCE WITH PRIOR AGREEMENTS.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
AGREES THAT HE WILL COMPLY WITH, AND WILL TAKE REASONABLE ACTIONS THAT ARE
NECESSARY OR DESIRABLE IN ORDER TO COMPLY WITH, HIS OBLIGATIONS UNDER THE
MITCHELL AGREEMENTS.  EXECUTIVE ACKNOWLEDGES THAT THE COMPANY AND EMPLOYER AND
GTCR HAVE INSTRUCTED EXECUTIVE TO DO THE SAME.


 


 


13

--------------------------------------------------------------------------------



(C)   ENFORCEMENT.  IF, AT THE TIME OF ENFORCEMENT OF SECTION 7 OR THIS
SECTION 8, A COURT HOLDS THAT THE RESTRICTIONS STATED HEREIN ARE UNREASONABLE
UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO AGREE THAT THE MAXIMUM
DURATION, SCOPE OR GEOGRAPHICAL AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL
BE SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA AND THAT THE COURT SHALL BE
ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM
DURATION, SCOPE AND AREA PERMITTED BY LAW WHICH SHALL IN NO CIRCUMSTANCES BE
BROADER IN DURATION, SCOPE OR AREA THAN THOSE RESTRICTIONS PROVIDED FOR HEREIN. 
BECAUSE EXECUTIVE’S SERVICES ARE UNIQUE AND BECAUSE EXECUTIVE HAS ACCESS TO
CONFIDENTIAL INFORMATION, THE PARTIES HERETO AGREE THAT MONEY DAMAGES WOULD BE
AN INADEQUATE REMEDY FOR ANY BREACH OF THIS AGREEMENT.  THEREFORE, IN THE EVENT
A BREACH OR THREATENED BREACH OF THIS AGREEMENT, THE COMPANY, EMPLOYER, THEIR
RESPECTIVE SUBSIDIARIES OR THEIR SUCCESSORS OR ASSIGNS MAY, IN ADDITION TO OTHER
RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, APPLY TO ANY COURT OF COMPETENT
JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER
TO ENFORCE, OR PREVENT ANY VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT POSTING
A BOND OR OTHER SECURITY).


 


(D)   ADDITIONAL ACKNOWLEDGMENTS.  EXECUTIVE ACKNOWLEDGES THAT THE PROVISIONS OF
THIS SECTION 8 ARE IN CONSIDERATION OF:  (I) EMPLOYMENT WITH THE EMPLOYER,
(II) THE ISSUANCE OF THE EXECUTIVE SECURITIES BY THE COMPANY AND
(III) ADDITIONAL GOOD AND VALUABLE CONSIDERATION AS SET FORTH IN THIS
AGREEMENT.  IN ADDITION, EXECUTIVE AGREES AND ACKNOWLEDGES THAT THE RESTRICTIONS
CONTAINED IN SECTION 7 AND THIS SECTION 8 DO NOT PRECLUDE EXECUTIVE FROM EARNING
A LIVELIHOOD, NOR DO THEY UNREASONABLY IMPOSE LIMITATIONS ON EXECUTIVE’S ABILITY
TO EARN A LIVING.  IN ADDITION, EXECUTIVE ACKNOWLEDGES (I) THAT THE BUSINESS OF
THE COMPANY, EMPLOYER AND THEIR RESPECTIVE SUBSIDIARIES WILL BE CONDUCTED
THROUGHOUT THE UNITED STATES AND OTHER JURISDICTIONS WHERE THE COMPANY, EMPLOYER
OR THEIR RESPECTIVE SUBSIDIARIES CONDUCT BUSINESS DURING THE EMPLOYMENT PERIOD,
(II) NOTWITHSTANDING THE STATE OF ORGANIZATION OR PRINCIPAL OFFICE OF THE
COMPANY, EMPLOYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR ANY OF THEIR
RESPECTIVE EXECUTIVES OR EMPLOYEES (INCLUDING THE EXECUTIVE), IT IS EXPECTED
THAT THE COMPANY AND EMPLOYER WILL HAVE BUSINESS ACTIVITIES AND HAVE VALUABLE
BUSINESS RELATIONSHIPS WITHIN ITS INDUSTRY THROUGHOUT THE UNITED STATES AND
OTHER JURISDICTIONS WHERE THE COMPANY, EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES
CONDUCT BUSINESS DURING THE EMPLOYMENT PERIOD, AND (III) AS PART OF HIS
RESPONSIBILITIES, EXECUTIVE WILL BE TRAVELING THROUGHOUT THE UNITED STATES AND
OTHER JURISDICTIONS WHERE THE COMPANY, EMPLOYER OR THEIR RESPECTIVE SUBSIDIARIES
CONDUCT BUSINESS DURING THE EMPLOYMENT PERIOD IN FURTHERANCE OF EMPLOYER’S
BUSINESS AND ITS RELATIONSHIPS.  EXECUTIVE AGREES AND ACKNOWLEDGES THAT THE
POTENTIAL HARM TO THE COMPANY AND EMPLOYER OF THE NON-ENFORCEMENT OF SECTION 7
AND THIS SECTION 8 OUTWEIGHS ANY POTENTIAL HARM TO EXECUTIVE OF ITS ENFORCEMENT
BY INJUNCTION OR OTHERWISE.  EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ
THIS AGREEMENT AND HAS GIVEN CAREFUL CONSIDERATION TO THE RESTRAINTS IMPOSED
UPON EXECUTIVE BY THIS AGREEMENT, AND IS IN FULL ACCORD AS TO THEIR NECESSITY
FOR THE REASONABLE AND PROPER PROTECTION OF CONFIDENTIAL AND PROPRIETARY
INFORMATION OF THE COMPANY AND EMPLOYER NOW EXISTING OR TO BE DEVELOPED IN THE
FUTURE.  EXECUTIVE EXPRESSLY ACKNOWLEDGES AND AGREES THAT EACH AND EVERY
RESTRAINT IMPOSED BY THIS AGREEMENT IS REASONABLE WITH RESPECT TO SUBJECT
MATTER, TIME PERIOD AND GEOGRAPHICAL AREA.


 


14

--------------------------------------------------------------------------------


GENERAL PROVISIONS

 


9.     DEFINITIONS.


 

“Affiliate” means, (i) with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person, and (ii) with respect to any Investor, any general or limited
partner of such Investor, any employee or owner of any such partner, or any
other Person controlling, controlled by or under common control with such
Investor; it being understood and agreed that GTCR I and its Affiliates shall
for all purposes hereunder shall be Affiliates of GTCR II.

 

“Board” means the Company’s board of directors.

 

“Cause” means (i) the conviction or plea of no contest for or indictment on a
felony or a crime involving moral turpitude or the commission of any other act
or omission involving dishonesty or fraud, which involves a material matter,
with respect to the Company, Employer or any of their respective Subsidiaries or
any of their customers or suppliers, (ii) substantial and repeated failure to
perform duties of the office held by Executive as reasonably directed by the
Board, (iii) gross negligence or willful misconduct with respect to the Company,
Employer or any of their respective Subsidiaries that is or could reasonably be
expected to be harmful to the Company, Employer or any of their respective
Subsidiaries in any material respect, (iv) conduct tending to bring the Company,
Employer or any of their respective Subsidiaries into substantial public
disgrace or disrepute, and (v) any breach by Executive of Sections 7 or 8 of
this Agreement.  In the case of a termination for Cause pursuant to clause
(ii) above, Employer agrees that Executive shall have the opportunity to address
the Board before such termination for Cause becomes effective.

 

“Class A Common Units” means the Class A Common Units of Solera LLC having the
rights and obligations set forth in the LLC Agreement.

 

“Class B Preferred Units” means the Class B Preferred Units of Solera LLC having
the rights and obligations set forth in the LLC Agreement.

 

“Cumulative Ratio” means, as of a given date, the quotient of (a) the aggregate
number of shares of Common Stock sold by the Investors in Public Sales between
May 10, 2007 and such date (including any Public Sales on such date), divided by
(b) the Initial Investor Amount.

 

“Disability” means the disability of Executive caused by any physical or mental
injury, illness or incapacity as a result of which Executive is or will be
unable to effectively perform the essential functions of Executive’s duties for
a continuous period of more than 60 days or for 90 days (whether or not
continuous) within a 180-day period, as determined by the Board in good faith.

 

“Executive Securities” will continue to be Executive Securities in the hands of
any holder other than Executive (except for the Company and the Investors and
except for transferees in a Public Sale), and except as otherwise provided
herein, each such other holder of Executive Securities will succeed to all
rights and obligations attributable to Executive as a

 

15

--------------------------------------------------------------------------------


holder of Executive Securities hereunder.  Executive Securities will also
include equity of the Company issued with respect to Executive Securities (i) by
way of a stock split, stock dividend, conversion, or other recapitalization, or
(ii) by way of reorganization or recapitalization of the Company. 
Notwithstanding the foregoing, all Unvested Shares shall remain Unvested Shares
after any Transfer thereof.

 

“Fair Market Value” of each share of Executive Securities means the average of
the closing prices of the sales of such Executive Securities on all securities
exchanges on which such Executive Securities may at the time be listed, or, if
there have been no sales on any such exchange on any day, the average of the
highest bid and lowest asked prices on all such exchanges at the end of such
day, or, if on any day such Executive Securities are not so listed, the average
of the representative bid and asked prices quoted in the NASDAQ System as of
4:00 P.M., New York time, or, if on any day such Executive Securities are not
quoted in the NASDAQ System, the average of the highest bid and lowest asked
prices on such day in the domestic over-the-counter market as reported by the
National Quotation Bureau Incorporated, or any similar successor organization,
in each such case averaged over a period of 21 days consisting of the day as of
which the Fair Market Value is being determined and the 20 consecutive business
days prior to such day.  If at any time such Executive Securities are not listed
on any securities exchange or quoted in the NASDAQ System or the
over-the-counter market, the Fair Market Value will be the fair value of such
Executive Securities as determined in good faith by the Board.  If Executive
reasonably disagrees with such determination, Executive shall deliver to the
Board a written notice of objection within ten days after delivery of the
Repurchase Notice (or if no Repurchase Notice is delivered, then within ten days
after delivery of the Supplemental Repurchase Notice).  Upon receipt of
Executive’s written notice of objection, the Board and Executive will negotiate
in good faith to agree on such Fair Market Value.  If such agreement is not
reached within 30 days after the delivery of the Repurchase Notice (or if no
Repurchase Notice is delivered, then within 30 days after the delivery of the
Supplemental Repurchase Notice), Fair Market Value shall be determined by an
appraiser jointly selected by the Board and Executive, which appraiser shall
submit to the Board and Executive a report within 30 days of its engagement
setting forth such determination.  If the parties are unable to agree on an
appraiser within 45 days after delivery of the Repurchase Notice or the
Supplemental Repurchase Notice, within seven days, each party shall submit the
names of four nationally recognized firms that are engaged in the business of
valuing non-public securities, and each party shall be entitled to strike two
names from the other party’s list of firms, and the appraiser shall be selected
by lot from the remaining four appraisal firms.  The expenses of such appraiser
shall be borne by Executive unless the appraiser’s valuation is more than 10%
greater than the amount determined by the Board, in which case the expenses of
the appraiser shall be borne by the Company.  In making such appraisal, the
appraiser shall determine the fair value of the Company as a whole without
discount for either lack of control or contractual restrictions on transfer
applicable to the Executive Securities.  The determination of such appraiser as
to Fair Market Value shall be final and binding upon all parties.

 

“Family Group” means a Person’s spouse, brothers or sisters, antecedents,
descendants (whether natural or adopted) and the brothers or sisters,
antecedents and descendants (whether natural or adopted) of such Person’s
spouse, and any trust, family limited partnership, limited liability company or
other entity wholly owned, directly or indirectly, by such Person or such
Person’s spouse, brothers or sisters, antecedents and/or descendants or the
brothers or

 

16

--------------------------------------------------------------------------------


sisters, antecedents and/or descendants of such Person’s spouse, that is and
remains solely for the benefit of such Person and/or such Person’s spouse,
brothers or sisters, antecedents and/or descendants or the brothers or sisters,
antecedents and/or descendants or such Person’s spouse, and any retirement plan
for such Person.

 

“Good Reason” means (i) a reduction in Executive’s Annual Base Salary, (ii) a
material diminution in Executive’s titles or duties inconsistent with his
position, or (iii) a change in Executive’s principal office to a location more
than 25 miles from 15030 Avenue of Science, Suite 200, San Diego, California 
92128, in each case without the prior written consent of Executive; provided
that written notice of Executive’s resignation must be delivered to the Company
within 30 days after his actual knowledge of any such event in order for such
resignation to be with Good Reason for any purpose hereunder.

 

“GTCR I” means GTCR Golder Rauner, L.L.C., a Delaware limited liability company.

 

“GTCR II” means GTCR Golder Rauner II, L.L.C., a Delaware limited liability
company.

 

“Investor” means any investment fund managed by GTCR I or GTCR II that at any
time executes a counterpart to the Purchase Agreement or otherwise agrees to be
bound thereby.

 

“LLC Agreement” means the Limited Liability Company Agreement of Solera LLC,
dated as of April 1, 2005, as amended from time to time pursuant to its terms.

 

“Original Cost” means $0.30 per share (as proportionately adjusted for all stock
splits, stock dividends and other recapitalizations subsequent to the date
hereof).

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of equity securities of the Company.

 

“Public Sale” means (i) any sale pursuant to a registered public offering under
the Securities Act or (ii) any sale to the public pursuant to Rule 144
promulgated under the Securities Act effected through a broker, dealer or market
maker (other than pursuant to Rule 144(k) prior to a Public Offering).

 

“Purchase Agreement” means the Second Amended and Restated Securities Purchase
Agreement, dated as of May 10, 2007, by and among the Company and GTCR Fund
VIII, L.P., a Delaware limited partnership, GTCR Fund VIII/B, L.P., a Delaware
limited partnership, and GTCR Co-Invest II, L.P., a Delaware limited
partnership.

 

 

17

--------------------------------------------------------------------------------


“Registration Agreement” means the Registration Rights Agreement, dated as of
April 1, 2005, among Solera LLC and certain of its securityholders, as amended
from time to time pursuant to its terms.

 

“RSU Vested Ratio” means, as of a given date, the quotient of (a) the number of
RSUs that have vested (pursuant to the RSU Agreement or hereunder) as of such
date, divided by (b) the total number of RSUs granted under the RSU Agreement.

 

“Sale of the Company” means any transaction or series of related transactions
pursuant to which any Person or group of related Persons other than, except for
purposes of Section 2(c), the Investors or their Affiliates in the aggregate
acquire(s) (i) equity securities of the Company possessing the voting power
(other than voting rights accruing only in the event of a default, breach or
event of noncompliance) to elect a majority of the Board (whether by merger,
consolidation, reorganization, combination, sale or transfer of the Company’s
equity, securityholder or voting agreement, proxy, power of attorney or
otherwise) or (ii) all or substantially all of the Company’s assets determined
on a consolidated basis; provided that a Public Offering shall not constitute a
Sale of the Company.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Separation” means Executive ceasing to be employed by the Company, Employer or
any of their respective Subsidiaries for any reason.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of  partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.  For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

 

“Total Share Number” means, as of a given date, 1,628,622 plus the aggregate
number of shares of Common Stock issued as of such date with respect to RSUs
that have vested.

 

“Transfer” means to sell, transfer, assign, pledge or otherwise dispose of
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law).

 

18

--------------------------------------------------------------------------------

 


“Vested Ratio” means, as of a given date, the quotient of (a) the number of
Vested Carried Shares as of such date, divided by (b) 1,309,226.  For the
purposes of determining the Vested Ratio, the number of Vested Carried Shares
shall include all such shares, without duplication, (x) held on such date by
Executive, Executive Trust, Aquila, Aquila Trust or any Permitted Transferee or
(y) transferred on or prior to such date by Executive or a Permitted Transferee
in a Public Sale or otherwise.

 


10.   NOTICES.  ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS TO BE GIVEN OR
DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN (I) DELIVERED PERSONALLY TO
THE RECIPIENT, (II) SENT TO THE RECIPIENT BY REPUTABLE EXPRESS COURIER SERVICE
(CHARGES PREPAID), (III) MAILED TO THE RECIPIENT BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID, OR (IV) TELECOPIED TO THE
RECIPIENT (WITH HARD COPY SENT TO THE RECIPIENT BY REPUTABLE OVERNIGHT COURIER
SERVICE (CHARGES PREPAID) THAT SAME DAY) IF TELECOPIED BEFORE 5:00 P.M. CHICAGO,
ILLINOIS TIME ON A BUSINESS DAY, AND OTHERWISE ON THE NEXT BUSINESS DAY.  SUCH
NOTICES, DEMANDS AND OTHER COMMUNICATIONS SHALL BE SENT TO THE PARTIES AT THE
ADDRESSES INDICATED BELOW:


 

 

If to Employer:

 

 

 

 

 

 

Solera, Inc.

 

 

15030 Avenue of Science, Suite 200

 

 

San Diego, CA 92128

 

 

Attention:

Chief Executive Officer

 

 

Facsimile:

(858) 812-3011

 

 

 

 

 

with copies to:

 

 

 

 

 

GTCR Fund VIII, L.P., GTCR Fund VIII/B, L.P., and

 

 

GTCR Co-Invest II, L.P.

 

 

c/o GTCR Golder Rauner II, L.L.C.

 

 

6100 Sears Tower

 

 

Chicago, Illinois 60606-6402

 

 

Attention:

Philip A. Canfield

 

 

 

Craig A. Bondy

 

 

Facsimile:

(312) 382-2201

 

 

 

 

 

Kirkland & Ellis LLP

 

 

200 East Randolph Drive

 

 

Chicago, Illinois 60601

 

 

Attention:

Mark A. Fennell

 

 

Facsimile:

(312) 861-2200

 

 

 

 

If to the Company:

 

 

 

 

 

Solera Holdings, Inc.

 

 

15030 Avenue of Science, Suite 200

 

19

--------------------------------------------------------------------------------


 

 

 

 

 

San Diego, CA  92128

 

 

Attention:

Chief Executive Officer

 

 

Facsimile:

(858) 812-3011

 

 

 

 

 

 

with copies to:

 

 

 

 

 

GTCR Golder Rauner II, L.L.C.

 

 

6100 Sears Tower

 

 

Chicago, Illinois 60606-6402

 

 

Attention:

Philip A. Canfield

 

 

 

Craig A. Bondy

 

 

Facsimile:

(312) 382-2201

 

 

 

 

 

and

 

 

 

 

 

Kirkland & Ellis LLP

 

 

200 East Randolph Drive

 

 

Chicago, Illinois  60601

 

 

Attention:

Stephen L. Ritchie, P.C.

 

 

 

Mark A. Fennell

 

 

Facsimile:

(312) 861-2200

 

 

 

 

 

If to Executive, Executive Trust, Aquila or Aquila Trust:

 

 

 

 

 

Tony Aquila

 

 

7757 Doug Hill Court

 

 

San Diego, CA  92127

 

 

Facsimile:

(858) 812-3011

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Fenwick & West LLP

 

 

801 California St.

 

 

Mountain View, CA 94041

 

 

Attention:

Mark A. Leahy

 

 

Facsimile:

(650) 938-5200

 

 

 

 

 

If to the Investors:

 

 

 

 

 

GTCR Golder Rauner II, L.L.C.

 

 

6100 Sears Tower

 

 

Chicago, Illinois  60606-6402

 

 

Attention:

Philip A. Canfield

 

 

 

Craig A. Bondy

 

 

Facsimile:

(312) 382-2201

 

20

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

 

 

Kirkland & Ellis LLP

 

 

200 East Randolph Drive

 

 

Chicago, Illinois  60601

 

 

Attention:

Stephen L. Ritchie, P.C.

 

 

 

Mark A. Fennell

 

 

Facsimile:

(312) 861-2200

 

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.

 


11.   GENERAL PROVISIONS.


 


(A)   TRANSFERS IN VIOLATION OF AGREEMENT.  ANY TRANSFER OR ATTEMPTED TRANSFER
OF ANY EXECUTIVE SECURITIES IN VIOLATION OF ANY PROVISION OF THIS AGREEMENT
SHALL BE VOID, AND THE COMPANY SHALL NOT RECORD SUCH TRANSFER ON ITS BOOKS OR
TREAT ANY PURPORTED TRANSFEREE OF SUCH EXECUTIVE SECURITIES AS THE OWNER OF SUCH
EQUITY FOR ANY PURPOSE.


 


(B)   SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT WILL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT WILL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


(C)   COMPLETE AGREEMENT.  THE RESTATED SENIOR MANAGEMENT AGREEMENT IS AMENDED,
RESTATED AND SUPERSEDED BY THIS AGREEMENT IN ITS ENTIRETY; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE TO THE CONTRARY IN THIS
AGREEMENT, NOTHING HEREIN SHALL RELIEVE ANY PARTY FROM ANY LIABILITY FOR ANY
BREACH PRIOR TO THE DATE HEREOF OF THE RESTATED SENIOR MANAGEMENT AGREEMENT OR
ANY BREACH PRIOR TO APRIL 13, 2006 OF THE ORIGINAL SENIOR MANAGEMENT AGREEMENT
AND ANY PROVISION SO BREACHED SHALL NOT BE SUPERSEDED BY THIS AGREEMENT FOR
PURPOSES OF ACTIONS TAKEN IN CONNECTION WITH SUCH BREACH AND LIABILITIES RELATED
THERETO AND THE RIGHTS OF THE PARTIES HERETO UNDER SECTION 1(E) OF EACH OF THE
RESTATED SENIOR MANAGEMENT AGREEMENT AND THE ORIGINAL SENIOR MANAGEMENT
AGREEMENT SHALL SURVIVE THIS AMENDMENT AND RESTATEMENT.  THIS AGREEMENT, THE RSU
GRANT AGREEMENT AND THOSE DOCUMENTS EXPRESSLY REFERRED TO HEREIN EMBODY THE
COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT
ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


 


(D)   NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY PARTY.


 


 


21

--------------------------------------------------------------------------------



(E)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE COUNTERPARTS
(INCLUDING BY MEANS OF FACSIMILE), EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(F)    SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EXECUTIVE, EXECUTIVE TRUST, AQUILA, AQUILA TRUST, THE COMPANY, EMPLOYER, THE
INVESTORS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING SUBSEQUENT
HOLDERS OF EXECUTIVE SECURITIES); PROVIDED THAT THE RIGHTS AND OBLIGATIONS OF
EXECUTIVE UNDER THIS AGREEMENT SHALL NOT BE ASSIGNABLE EXCEPT IN CONNECTION WITH
A PERMITTED TRANSFER OF EXECUTIVE SECURITIES HEREUNDER.


 


(G)   CHOICE OF LAW.  THE LAW OF THE STATE OF DELAWARE WILL GOVERN ALL QUESTIONS
CONCERNING THE RELATIVE RIGHTS OF THE COMPANY, EMPLOYER AND ITS
SECURITYHOLDERS.  ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS HERETO WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


 


(H)   MUTUAL WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.


 


(I)    EXECUTIVE’S COOPERATION.  DURING THE EMPLOYMENT PERIOD AND THEREAFTER,
EXECUTIVE SHALL COOPERATE WITH THE COMPANY, EMPLOYER AND THEIR RESPECTIVE
SUBSIDIARIES AND AFFILIATES IN ANY DISPUTES WITH THIRD PARTIES, INTERNAL
INVESTIGATION OR ADMINISTRATIVE, REGULATORY OR JUDICIAL PROCEEDING AS REASONABLY
REQUESTED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, EXECUTIVE BEING
AVAILABLE TO THE COMPANY UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL
INVESTIGATIONS, APPEARING AT THE COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT
REQUIRING SERVICE OF A SUBPOENA OR OTHER LEGAL PROCESS, VOLUNTEERING TO THE
COMPANY ALL PERTINENT INFORMATION AND TURNING OVER TO THE COMPANY ALL RELEVANT
DOCUMENTS WHICH ARE OR MAY COME INTO EXECUTIVE’S POSSESSION, ALL AT TIMES AND ON
SCHEDULES THAT ARE REASONABLY CONSISTENT WITH EXECUTIVE’S OTHER PERMITTED
ACTIVITIES AND COMMITMENTS). IN THE EVENT THE COMPANY REQUIRES EXECUTIVE’S
COOPERATION IN ACCORDANCE WITH THIS PARAGRAPH DURING THE EMPLOYMENT PERIOD OR
THE SEVERANCE PERIOD, THE COMPANY SHALL REIMBURSE EXECUTIVE SOLELY FOR
REASONABLE TRAVEL EXPENSES (INCLUDING LODGING AND MEALS, UPON SUBMISSION OF
RECEIPTS).  IN THE EVENT THE COMPANY REQUIRES EXECUTIVE’S


 


22

--------------------------------------------------------------------------------



COOPERATION IN ACCORDANCE WITH THIS PARAGRAPH AFTER THE SEVERANCE PERIOD, THE
COMPANY SHALL REIMBURSE EXECUTIVE FOR REASONABLE TRAVEL EXPENSES (INCLUDING
LODGING AND MEALS, UPON SUBMISSION OF RECEIPTS) AND COMPENSATE EXECUTIVE AT A
REASONABLE RATE FOR SUCH COOPERATION, AS DETERMINED BY MUTUAL AGREEMENT OF THE
COMPANY AND EXECUTIVE.


 


(J)    REMEDIES.  EACH OF THE PARTIES TO THIS AGREEMENT (AND THE INVESTORS AS
THIRD-PARTY BENEFICIARIES) WILL BE ENTITLED TO ENFORCE ITS RIGHTS UNDER THIS
AGREEMENT SPECIFICALLY, TO RECOVER DAMAGES AND COSTS (INCLUDING ATTORNEY’S FEES)
CAUSED BY ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL
OTHER RIGHTS EXISTING IN ITS FAVOR.  THE PARTIES HERETO AGREE AND ACKNOWLEDGE
THAT MONEY DAMAGES MAY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF THE
PROVISIONS OF THIS AGREEMENT AND THAT ANY PARTY MAY IN ITS SOLE DISCRETION APPLY
TO ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION (WITHOUT POSTING ANY
BOND OR DEPOSIT) FOR SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF IN
ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS OF THIS AGREEMENT.


 


(K)   AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED AND
WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY, EMPLOYER, EXECUTIVE
AND THE MAJORITY HOLDERS (AS DEFINED IN THE PURCHASE AGREEMENT).


 


(L)    INSURANCE.  THE COMPANY, AT ITS DISCRETION, MAY APPLY FOR AND PROCURE IN
ITS OWN NAME AND FOR ITS OWN BENEFIT LIFE AND/OR DISABILITY INSURANCE ON
EXECUTIVE IN ANY AMOUNT OR AMOUNTS CONSIDERED AVAILABLE.  EXECUTIVE AGREES TO
COOPERATE IN ANY REASONABLE MEDICAL OR OTHER EXAMINATION, SUPPLY ANY
INFORMATION, AND TO EXECUTE AND DELIVER ANY APPLICATIONS OR OTHER INSTRUMENTS IN
WRITING AS MAY BE REASONABLY NECESSARY TO OBTAIN AND CONSTITUTE SUCH INSURANCE. 
EXECUTIVE HEREBY REPRESENTS THAT HE HAS NO REASON TO BELIEVE THAT HIS LIFE IS
NOT INSURABLE AT RATES NOW PREVAILING FOR HEALTHY MEN OF HIS AGE.


 


(M)  BUSINESS DAYS.  IF ANY TIME PERIOD FOR GIVING NOTICE OR TAKING ACTION
HEREUNDER EXPIRES ON A DAY WHICH IS A SATURDAY, SUNDAY OR HOLIDAY IN THE STATE
IN WHICH THE COMPANY’S CHIEF EXECUTIVE OFFICE IS LOCATED, THE TIME PERIOD SHALL
BE AUTOMATICALLY EXTENDED TO THE BUSINESS DAY IMMEDIATELY FOLLOWING SUCH
SATURDAY, SUNDAY OR HOLIDAY.


 


(N)   INDEMNIFICATION AND REIMBURSEMENT OF PAYMENTS ON BEHALF OF EXECUTIVE.  THE
COMPANY AND ITS SUBSIDIARIES SHALL BE ENTITLED TO DEDUCT OR WITHHOLD FROM ANY
AMOUNTS OWING FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES TO EXECUTIVE ANY
FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAXES, EXCISE TAXES, OR EMPLOYMENT
TAXES (“TAXES”) IMPOSED WITH RESPECT TO EXECUTIVE’S COMPENSATION OR OTHER
PAYMENTS FROM THE COMPANY OR ITS SUBSIDIARIES OR EXECUTIVE’S OWNERSHIP INTEREST
IN THE COMPANY, INCLUDING, WITHOUT LIMITATION, WAGES, BONUSES, DIVIDENDS, THE
RECEIPT OR EXERCISE OF EQUITY OPTIONS AND/OR THE RECEIPT OR VESTING OF
RESTRICTED EQUITY.  IN THE EVENT THE COMPANY OR ITS SUBSIDIARIES DO NOT MAKE
SUCH DEDUCTIONS OR WITHHOLDINGS, EXECUTIVE SHALL INDEMNIFY THE COMPANY AND ITS
SUBSIDIARIES FOR ANY AMOUNTS PAID WITH RESPECT TO ANY SUCH TAXES, TOGETHER WITH
ANY INTEREST, PENALTIES AND RELATED EXPENSES THERETO.


 


(O)   REASONABLE EXPENSES.  EMPLOYER AGREES TO PAY THE REASONABLE FEES AND
EXPENSES OF EXECUTIVE’S COUNSEL ARISING IN CONNECTION WITH THE NEGOTIATION AND
EXECUTION OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


 


23

--------------------------------------------------------------------------------



(P)   TERMINATION.  THIS AGREEMENT (EXCEPT FOR THE PROVISIONS OF SECTIONS
6(A) AND (B)) SHALL SURVIVE A SEPARATION AND SHALL REMAIN IN FULL FORCE AND
EFFECT AFTER SUCH SEPARATION.


 


(Q)   ADJUSTMENTS OF NUMBERS.  ALL NUMBERS SET FORTH HEREIN THAT REFER TO PRICES
OR AMOUNTS WILL BE APPROPRIATELY ADJUSTED TO REFLECT STOCK SPLITS, STOCK
DIVIDENDS, COMBINATIONS OF SHARES AND OTHER RECAPITALIZATIONS AFFECTING THE
SUBJECT CLASS OF EQUITY THAT OCCUR AFTER THE DATE HEREOF.


 


(R)    DEEMED TRANSFER OF EXECUTIVE SECURITIES.  IF THE COMPANY (AND/OR THE
INVESTORS AND/OR ANY OTHER PERSON ACQUIRING SECURITIES) SHALL MAKE AVAILABLE, AT
THE TIME AND PLACE AND IN THE AMOUNT AND FORM PROVIDED IN THIS AGREEMENT, THE
CONSIDERATION FOR THE EXECUTIVE SECURITIES TO BE REPURCHASED IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT, THEN FROM AND AFTER SUCH TIME, THE PERSON FROM
WHOM SUCH SHARES ARE TO BE REPURCHASED SHALL NO LONGER HAVE ANY RIGHTS AS A
HOLDER OF SUCH SHARES (OTHER THAN THE RIGHT TO RECEIVE PAYMENT OF SUCH
CONSIDERATION IN ACCORDANCE WITH THIS AGREEMENT), AND SUCH SHARES SHALL BE
DEEMED PURCHASED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS HEREOF AND THE
COMPANY (AND/OR THE INVESTORS AND/OR ANY OTHER PERSON ACQUIRING SECURITIES)
SHALL BE DEEMED THE OWNER AND HOLDER OF SUCH SHARES , WHETHER OR NOT THE
CERTIFICATES THEREFOR HAVE BEEN DELIVERED AS REQUIRED BY THIS AGREEMENT.


 


(S)   NO PLEDGE OR SECURITY INTEREST.  THE PURPOSE OF THE COMPANY’S RETENTION OF
EXECUTIVE’S CERTIFICATES AND EXECUTED SECURITY POWERS IS SOLELY TO FACILITATE
THE PROVISIONS SET FORTH IN SECTION 3 HEREIN AND DOES NOT BY ITSELF CONSTITUTE A
PLEDGE BY EXECUTIVE OF, OR THE GRANTING OF A SECURITY INTEREST IN, THE
UNDERLYING EQUITY.


 


(T)    RIGHTS GRANTED TO GTCR AND ITS AFFILIATES.  ANY RIGHTS GRANTED TO GTCR I,
GTCR II OR THEIR AFFILIATES HEREUNDER MAY ALSO BE EXERCISED (IN WHOLE OR IN
PART) BY THEIR DESIGNEES.


 


(U)   DELIVERY BY FACSIMILE.  THIS AGREEMENT, THE AGREEMENTS REFERRED TO HEREIN,
AND EACH OTHER AGREEMENT OR INSTRUMENT ENTERED INTO IN CONNECTION HEREWITH OR
THEREWITH OR CONTEMPLATED HEREBY OR THEREBY, AND ANY AMENDMENTS HERETO OR
THERETO, TO THE EXTENT SIGNED AND DELIVERED BY MEANS OF A FACSIMILE MACHINE,
SHALL BE TREATED IN ALL MANNER AND RESPECTS AS AN ORIGINAL AGREEMENT OR
INSTRUMENT AND SHALL BE CONSIDERED TO HAVE THE SAME BINDING LEGAL EFFECT AS IF
IT WERE THE ORIGINAL SIGNED VERSION THEREOF DELIVERED IN PERSON.  AT THE REQUEST
OF ANY PARTY HERETO OR TO ANY SUCH AGREEMENT OR INSTRUMENT, EACH OTHER PARTY
HERETO OR THERETO SHALL REEXECUTE ORIGINAL FORMS THEREOF AND DELIVER THEM TO ALL
OTHER PARTIES.  NO PARTY HERETO OR TO ANY SUCH AGREEMENT OR INSTRUMENT SHALL
RAISE THE USE OF A FACSIMILE MACHINE TO DELIVER A SIGNATURE OR THE FACT THAT ANY
SIGNATURE OR AGREEMENT OR INSTRUMENT WAS TRANSMITTED OR COMMUNICATED THROUGH THE
USE OF A FACSIMILE MACHINE AS A DEFENSE TO THE FORMATION OR ENFORCEABILITY OF A
CONTRACT AND EACH SUCH PARTY FOREVER WAIVES ANY SUCH DEFENSE.


 

*     *     *     *     *

 

24

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Senior Management Agreement on the date first above written.

 

 

SOLERA HOLDINGS, INC.

 

 

 

By:

/s/ Jack Pearlstein

 

 

Name:

 

 

Its:

 

 

 

SOLERA, INC.

 

 

 

By:

/s/ Jack Pearlstein

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 /s/ Tony Aquila

 

 

TONY AQUILA

 

 

 

 

 

 

 

ANTHONY AQUILA 2007 ANNUITY TRUST
DATED MAY 10, 2007

 

 

 

By:

/s/ Tony Aquila

 

 

Name:

Tony Aquila

 

 

Its:

Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 /s/ Shelly Renee Aquila

 

 

SHELLY RENEE AQUILA

 

 

 

 

 

 

 

 

 

 

 

 

SHELLY RENEE AQUILA 2007 ANNUITY TRUST DATED MAY 10, 2007

 

 

 

 

 

 

 

By:

 /s/ Shelly Renee Aquila

 

 

Name:

Shelly Renee Aquila

 

 

Its:

Trustee

 

 

Signature Page to Second Amended and Restated Senior Management Agreement of
Tony Aquila

 

25

--------------------------------------------------------------------------------


Agreed and Accepted:

 

 

THE INVESTORS:

 

 

 

 

 

GTCR FUND VIII, L.P.

 

 

 

 

By:

GTCR Partners VIII, L.P.

 

Its:

General Partner

 

 

 

 

By:

GTCR Golder Rauner II, L.L.C.

 

Its:

General Partner

 

 

 

 

By:

/s/ Phillip A. Canfield

 

Name:

 

 

Its:

Principal

 

 

 

 

 

 

 

GTCR FUND VIII/B, L.P.

 

 

 

 

By:

GTCR Partners VIII, L.P.

 

Its:

General Partner

 

 

 

 

By:

GTCR Golder Rauner II, L.L.C.

 

Its:

General Partner

 

 

 

 

By:

/s/ Phillip A. Canfield

 

Name:

 

 

Its:

Principal

 

 

 

 

 

 

 

GTCR CO-INVEST II, L.P.

 

 

 

 

By:

GTCR Golder Rauner II, L.L.C.

 

Its:

General Partner

 

 

 

 

By:

/s/ Phillip A. Canfield

 

Name:

 

 

Its:

Principal

 

 

Signature Page to Second Amended and Restated Senior Management Agreement of
Tony Aquila

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, Tony Aquila does hereby sell, assign and transfer unto
                              , a                                   ,
                 shares of the common stock, par value $0.01 per share, of
Solera Holdings, Inc., a Delaware corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented by Certificate Nos.
                                   herewith and does hereby irrevocably
constitute and appoint each officer of the Company (acting alone or with one or
more other such officers) as attorney to transfer said securities on the books
of the Company with full power of substitution in the premises.  THIS ASSIGNMENT
MAY ONLY BE USED AS AUTHORIZED BY THAT CERTAIN SECOND AMENDED AND RESTATED
SENIOR MANAGEMENT AGREEMENT BY AND AMONG THE COMPANY, SOLERA, INC. AND THE
UNDERSIGNED AND THE OTHER PARTIES THERETO DATED AS OF JANUARY 28, 2008, AS
AMENDED.

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

Tony Aquila

 

--------------------------------------------------------------------------------


EXHIBIT B

 

SPOUSAL CONSENT

 

The undersigned spouse of Executive hereby acknowledges that I have read the
foregoing Second Amended and Restated Senior Management Agreement, dated as of
January 28, 2008, and the Registration Agreement referred to therein, and that I
understand their contents.  I am aware that the foregoing Second Amended and
Restated Senior Management Agreement provides for the sale or repurchase of my
spouse’s Executive Securities under certain circumstances and/or imposes other
restrictions on such securities (including, without limitation, restrictions on
transfer).  I agree that my spouse’s interest in these securities is subject to
these restrictions and any interest that I may have in such securities shall be
irrevocably bound by these agreements and further, that my community property
interest, if any, shall be similarly bound by these agreements.

 

 

 

Date: January 28, 2008

 

 

 

 

 

Spouse’s Name:

 

 

 

 

 

 

 

 

 

 

 

 

Date: January 28, 2008

 

 

 

 

 

 

Witness’ Name:

 

 

--------------------------------------------------------------------------------

 